EXHIBIT 10.1

 

 

 

TRADEMARK LICENSE AGREEMENT

BETWEEN

TOMMY BAHAMA GROUP, INC.

AND

PHOENIX FOOTWEAR GROUP, INC.

 

 

 

Confidential treatment has been requested for portions of this Exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as (******). A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

INDEX

 

Section 1.   Definitions Section 2.   Grant of License Section 3.   Sale of
Licensed Products Section 4.   Approval of Licensed Products Section 5.  
Licensor’s Use of Licensed Product Section 6.   Minimum Net Sales Section 7.  
Guaranteed Royalty & Earned Royalty Section 8.   Sales & Royalty Reports Section
9.   National Advertising & Marketing Support Section 10.   Advertising,
Marketing, Promotions & Packaging Approval Section 11.   Media Approval Section
12.   Duration of Approvals Section 13.   Tommy Bahama Marks Section 14.  
Confidential & Proprietary Information Section 15.   Payments Section 16.  
Notices & Other Communications Section 17.   Records & Inspection Section 18.  
Manufacturing, Compliance & Code of Conduct Section 19.   Assignment, Changes of
Control Section 20.   Termination Section 21.   Indemnity & Disclaimer Section
22.   Insurance & Loss Section 23.   Joint Venture Section 24.   Force Majeure
Section 25.   Choice of Law & Forum Section 26.   Compliance With Laws Section
27.   Waiver Section 28.   Validity Section 29.   Entire Agreement Section 30.  
Reservation of Rights Section 31.   Exhibits Section 32.   Survival Section 33.
  Interpretation

 

2



--------------------------------------------------------------------------------

EXHIBITS

 

A.   Authorized Licensed Trademarks B.   Authorized Licensed Products And
Territories C.   Contract Term D.   Sales of Licensed Products to TB Retail
Stores E.   Minimum Net Sales F.   Guaranteed Royalty G.   Earned Royalty H.  
Branded Marketing Materials I.   Approved Additional Licensors, Brands and Logos
of Licensee J.   Approved Retailers K.   Quarterly Royalty Statements L.  
Statement of Estimated Monthly Net Sales M.   Advertising Policy N.   Notice to
Third Parties O.   Supplier Agreement and Certification

 

3



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This License Agreement (“Agreement”) made and entered into this day of
9th December, 2008 (“Execution Date”), by and between the Tommy Bahama Group,
Inc., with its principal place of business at 1071 Avenue of the Americas, 11th
Floor, New York, New York 10018 (“Licensor”), and Phoenix Footwear Group, Inc.,
a Delaware corporation with its principal place of business at 5840 El Camino
Real, Suite 106, Carlsbad, California 92008 (“Licensee”).

RECITALS

A. Licensor is the owner of the well-known TOMMY BAHAMA® trademark and related
intellectual-property rights. Licensor has the exclusive right to grant to any
third party the right to use the TOMMY BAHAMA trademark and related
intellectual-property rights in various countries.

B. Licensor and Phoenix Delaware Acquisition, Inc., a wholly owned subsidiary of
Licensee, entered into that certain License Agreement on August 3, 2005 and the
parties desire to enter into a new license agreement with new terms and
conditions.

C. Licensee, through this Agreement, desires to obtain the right to use the
trademark TOMMY BAHAMA, and other trademarks and service marks attached to this
Agreement as “Exhibit A” and rights pertaining to each of them (the “TOMMY
BAHAMA Marks”), within the Territory (as defined in “Exhibit B”) in connection
with the manufacture, sale, distribution, advertisement and promotion of
Licensed Products hereafter defined.

D. Licensor is willing to grant such a license to Licensee, upon the terms and
conditions set forth in this Agreement.

E. Licensor and Licensee agree to enter into this Agreement and its terms and
conditions will be effective as of the February 2, 2009 (“Effective Date”)
contingent on the payment by Licensee to Licensor of the specified outstanding
royalty and advertising payments as set out in the last sentence on Exhibit F.
Such payment must be made in full before any of the conditions of this Agreement
are in effect. If such payment is not made, this Agreement is null and void.

In consideration of the mutual promises and conditions contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. DEFINITIONS

 

  1.1. “Affiliate” shall mean, for any party, its shareholders, officers,
directors, parents, corporations, subsidiary corporations, partnerships, joint
ventures or other entities (whether incorporated or not) substantially under the
control or direction of the party or, its parent.

 

4



--------------------------------------------------------------------------------

  1.2. “Close-Outs” shall mean second quality, irregular, out of season or
damaged Licensed Products that remain merchantable, or Licensed Products which
are sold for more than ****** percent (******%) below the suggested wholesale
price.

 

  1.3. “Code of Conduct” shall mean Licensor’s written policy governing issues
related to employment, working conditions, the environment and human dignity and
other issues. The Code of Conduct is attached hereto as “Addendum 1 to Exhibit
O” and by this reference incorporated herein.

 

  1.4. “Competing Event” shall mean any event by which (Licensee or any Licensee
Affiliate shall develop island inspired Licensed Products for any entity other
than Licensor, whether by acquisition, internal development or otherwise.
Licensee agrees that if there is a dispute over whether an event is a Competing
Event, the dispute will be resolved subject to Licensor’s decision in Licensor’s
sole discretion.

 

  1.5. “Confidential Information” shall mean secret or proprietary information
of, or data maintained as confidential by either party. It shall include,
without limitation, the terms and conditions of this Agreement (except to the
extent that such terms and conditions must be disclosed pursuant to U.S.
Securities and Exchange Commission requirements, and if so, the parties will use
best efforts to forgo disclosing sensitive financial information), Licensor
Designs, information concerning products, techniques, developments, product
plans, equipment, inventions, patent applications, ideas, designs, processes,
methods, research, sales, licensing, customers, operations and work product of
Licensor or its Affiliates. Nothing shall be considered Confidential Information
which (i) either party learns from other sources which have a right to that
information free from confidentiality restrictions; (ii) is available to the
public or readily discernible from information available to the public;
(iii) enters the public domain other than through the actions or inactions of
either party; or (iv) is independently developed by either party without
reference to, or reliance on, the Confidential Information. In the event any
item of Confidential Information is subject to required disclosure pursuant to
any order, judgment, ruling or degree, despite the terms of this Agreement, the
involved party shall immediately notify the other party, which shall have the
right to seek a protective order or similar relief and shall reasonably
cooperate with such other party in its efforts to seek such relief.

 

  1.6. “Contract Term” shall mean the term of this Agreement, as set forth on
Exhibit C, unless sooner terminated in accordance with the terms of this
Agreement. Any renewal or extension that may be granted in the future deemed
included in the Contract Term.

 

5



--------------------------------------------------------------------------------

  1.7. “Contract Year” shall mean a period of twelve (12) successive months
commencing on February 2, 2009.

 

  1.8. “Definitional Disputes” shall mean that Licensee acknowledges that due to
the nature of the marketplace, the definition of Licensed Products may change or
may not be amenable to precise delineation. Licensee agrees that if there is a
dispute over the definition of Licensed Products, the dispute will be resolved
by Licensor at Licensor’s sole discretion.

 

  1.9. “Design Documentation” shall mean color strike-offs, photographs or
drawings of sample Licensed Products, together with line plans, all other
artwork, specifications, sketches, renderings, samples, marketing and pricing
information, cost analyses and similar materials relating to the proposed
Licensed Products.

 

  1.10. “Design Rights” shall mean any and all patent, design patent, trademark,
trade dress, copyright and other proprietary rights in and to all
Licensee-developed pictorial, graphic, visual, textual, logotype, verbal or
audio elements or material, including (but not limited to) all artwork,
sketches, patterns, designs, prints, prototypes, specifications, spec sheets, ,
incorporated in or related to any Licensed Product or to any related advertising
or promotional material; packaging and packaging designs, contours, and shapes;
labels and hangtags, or any component of any such elements and material. Design
Rights do not include Licensee-owned trademarks, technical or design patents,
trade-names, service marks or logos existing as of the Effective Date and used
in connection with Licensed Products in a manner permitted under the terms of
this Agreement, nor do they include trademarks, logos, technical properties or
patents that were developed for parties other than the Licensor but are still
used in connection with the Licensed Products as permitted under the terms of
this Agreement.

 

  1.11. “Distributor” shall mean a party that may reasonably be expected to sell
merchandise of the kind and character of the Licensed Products to persons or
entities other than consumers.

 

  1.12. “Earned Royalty” shall mean, for each Contract Year, the amount of money
Licensee shall pay to Licensor in consideration for the grant of this license.
Such amount is calculated as a percentage of Net Sales, specified in “Exhibit
G.”

 

  1.13. “Expiration Date” shall mean the date upon which the Agreement ends
because of the end of the Contract Term.

 

  1.14. “Guaranteed Royalty” shall mean, for each Contract Year, the minimum
royalty payment to be made to Licensor by Licensee, as specified in “Exhibit F,”
regardless of actual Net Sales paid as a non-refundable advance towards the
amount due as an Earned Royalty for Licensed Products.

 

6



--------------------------------------------------------------------------------

  1.15. “Licensed Product” shall mean any Product, as specified in “Exhibit B,”
for which rights are granted to Licensee under this Agreement, and bear the
TOMMY BAHAMA Marks, or incorporate Licensor Designs or Design Rights. Regardless
of the extent to which a Licensed Product incorporates any Licensor Design or
Design Rights, it shall be a unique, exclusive design.

 

  1.16. “Licensor Designs” shall mean styles, designs, patterns, color
combinations, design and marketing directions, and seasonal concepts, supplied
by Licensor.

 

  1.17. “Marketing Materials” shall have the meaning ascribed to such term in
Section 10.1.

 

  1.18. “Marketing Support” shall mean costs of showroom and trade shows
displays and all other branded marketing and promotional materials created and
developed by or on behalf of Licensee to be used to promote the distribution and
sale of Licensed Products to the trade. Notwithstanding the foregoing, Marketing
Support does not include costs associated with in-store seminars.

 

  1.19. “Minimum Net Sales”, for any Contract Year shall have the meaning as
defined in “Exhibit E”.

 

  1.20. “National Advertising” shall mean advertisements, co-op advertising,
brochures, catalogs and similar marketing materials published and distributed to
consumers; included in publications intended for consumers; or broadcast through
television, the Internet, radio or other media; that are designed and intended
to promote the sale of Licensed Products, including point-of-purchase displays
for use by retailers and marketing and promotional pieces provided to retailers
for use in sales promotions to consumers.

 

  1.21. “Net Sales” shall mean the invoiced billing price of all Licensed
Products sold and shipped by Licensee to its customers, excluding only federal
and state taxes, tariffs, freight, returns evidenced by credit memoranda, normal
trade discounts, and sales allowances all of which shall not exceed ******
percent (******%) of annual gross sales of Licensed Products. No deduction may
be made for early payments, bad debts, advertising allowances or special
promotions of any kind or for costs incurred in manufacture, sales, advertising
or promotion.

 

  1.22. “Normal Channels of Distribution” shall have the meaning ascribed to
such term in Section 3.1.

 

  1.23. “Prime Rate” shall mean the prime rate of interest charged by SunTrust
Bank, Atlanta, Georgia or any successor institution, as published in the Wall
Street Journal for the applicable period.

 

7



--------------------------------------------------------------------------------

  1.24. “Monthly Statement” shall mean a combination sales and royalty statement
issued by Licensee to Licensor with respect to each calendar month during the
Contract Term. If the initial or last Monthly Statement shall be for a period
less than a calendar month, it shall be issued with respect to that shorter
period.

 

  1.25. “Regular Price” shall mean Licensed Products sold for the suggested
wholesale price, or for a price which is no more than a ****** percent (******%)
discount from the suggested wholesale price.

 

  1.26. A “Sale” shall occur upon the earlier of when Licensed Products are
invoiced or shipped by Licensee to its customers.

 

  1.27. “Sell-Off Period” shall mean the first six (6) months following the
expiration or termination of this Agreement. Notwithstanding the foregoing, any
Sell-Off Period shall otherwise be strictly in accordance with the terms,
covenants and conditions of this Agreement as though the Agreement had not
expired or terminated.

 

  1.28. “Shortfall” shall have the meaning attributed to such term in
Section 9.3.

 

  1.29. “TB Stores” shall have the meaning attributed to such term in
Section 2.6.

 

  1.30. “Territory” shall have the meaning attributed to such term in Exhibit
“B.”

 

  1.31. “Termination Date” shall mean the date upon which the Agreement ends due
to any other cause except expiration of the Contract Term.

 

2. GRANT OF LICENSE

 

  2.1 Licensor hereby grants to Licensee a nontransferable, non-assignable,
non-divisible, and exclusive (as limited by Section 2.2) license, without the
right to grant sublicenses, to use the TOMMY BAHAMA Marks, solely in the
Territory and solely on or in connection with the manufacture, advertising,
promotion, sale, offering for sale, and distribution of Licensed Products and
related promotional and packaging material during the Contract Term of this
Agreement or until this Agreement is sooner terminated as hereinafter set forth.
Notwithstanding the previous sentence, the license shall be non-exclusive for
the last six months of the Contract Term.

 

  2.2

This grant of license shall be exclusive as to third parties, except as
otherwise provided in this Agreement, during the Contract Term and in the
Territory; however, nothing contained in this Agreement shall prevent Licensor
or any Licensor Affiliate from exercising any rights similar to those granted to
Licensee either directly or through other Licensor Affiliates, at any time, in
the Territory or elsewhere for Licensed Products sold by Licensor in TB Stores.

 

8



--------------------------------------------------------------------------------

 

The foregoing rights of Licensor or any Licensor Affiliate shall not include the
right to wholesale Licensed Products in the Territory and is also subject to
Licensee’s first right of offer to present a proposal to manufacture and sell
such Licensed Products. Such proposal must be submitted within twenty (20) days
of request from Licensor, and shall include a general business plan,
manufacturing plan, minimums and pricing. Licensor, at its sole discretion, has
five (5) days to review such proposal and notify Licensee in writing of its
decision.

 

  2.3 All Licensed Products shall bear at least one of the TOMMY BAHAMA Marks
and no Licensed Products shall be sold or otherwise distributed under any marks
other than the TOMMY BAHAMA Marks. Licensor reserves all rights to the TOMMY
BAHAMA Marks except as specifically granted herein to Licensee and Licensor may
exercise such reserved rights at any time.

 

  2.4 Licensee shall use its reasonable best efforts to maximize the economic
benefits intended to be realized by Licensor pursuant to this Agreement while
maintaining the high standard, quality, image and prestige represented by the
TOMMY BAHAMA Marks and consistent with the channels of distribution specified in
“Exhibit J.”

 

  2.5 Licensee agrees that Licensee shall present the Licensed Products
Territory-wide to the trade in the number of styles or designs as designated in
Exhibit B. If Licensee does not produce and distribute new styles or designs of
Licensed Products during each 6 month period during each Contract Year, upon
notice by Licensor to Licensee, the rights granted by Licensor to Licensee shall
be deemed immediately non-exclusive. Without limitation, Licensor shall
thereafter have the immediate right to authorize others to use the TOMMY BAHAMA
Marks in connection with products that compete with, or are similar to, the
Licensed Products.

 

  2.6 The parties acknowledge that it is in their mutual best interest to
maintain inventory and every six (6) months refresh attractive displays of
Licensed Products at each of the TB Stores. The terms and conditions for sales
of Licensed Products to TB Stores are set forth on Exhibit D.

 

  2.7 Licensee shall also make available to Licensor and its retail accounts
(other than TB Stores), the opportunity to purchase reasonable quantities of
Licensed Products for marketing, promotional, and sales-incentive purposes.
Licensee agrees that such Licensed Products will be made available throughout
the Contract Term and the Sell-Off Period for purchase by Licensor and its
retail accounts at Licensee’s lowest then-applicable wholesale sales price, in
accordance with Licensee’s standard dealer terms and conditions, the terms of
which shall not be inconsistent with this Agreement.

 

  2.8

During the Contract Term, Licensee or any Licensee Affiliate may not engage in
any Competing Event without the prior written approval of Licensor. Attached to
this Agreement as “Exhibit I” is a list of current licensors, brands

 

9



--------------------------------------------------------------------------------

 

and logos, of Licensee or its Affiliates; each of those licensors is deemed
approved by Licensor regardless of any existing Competing Event. During the
Contract Term, however, Licensee shall annually provide an update to “Exhibit I”
at the commencement of each Contract Year and in all events shall provide
notice, pursuant to the notice provisions in this Agreement, to Licensor seeking
written approval of any proposed Competing Event. Licensor shall have fifteen
(15) business days in which to approve or disapprove any such, potential
Competing Event. Licensor may require that Licensee provide Licensor with such
additional documentation as shall be reasonably necessary to facilitate
Licensor’s analysis of the proposed Competing Event. It is understood between
the parties that if Licensee does not receive a written response (which response
may be by e-mail) from Licensor within five (5) business days after the fifteen
(15) business day period detailed above, the Licensor has disapproved such
request. Without limitation to the foregoing, Licensor shall have the sole right
to determine if it will approve any proposed Competing Event.

 

  2.9 Licensee shall at all times employ one full-time National Sales/Brand
Manager who shall be dedicated to the sale of Licensed Product. Said National
Sales/Brand Manager must be approved by Licensor and have significant experience
in selling products similar to the Licensed Products. Additionally, Licensee
shall at all times employ at least one full-time Designer/Merchandiser (plus as
many other designers / merchandisers as needed) who is dedicated to the design
and merchandising of Licensed Product. Said Designer/Merchandiser must be
approved by Licensor and have significant experience in designing and
merchandising products similar to the Licensed Products.

 

  2.10 Licensor and its Affiliates may, but shall not be obligated to, supply
Licensee with Licensor Designs. Licensee agrees that Licensor Designs shall be
utilized by Licensee only in the production, advertisement, marketing,
promotion, distribution and sale of Licensed Products. If Licensee shall retain
or employ any subcontract manufacturer other than an Affiliate of Licensee, each
such manufacturer shall be provided with a written notice in the form set forth
in “Exhibit N,” notifying that manufacturer that Licensor Designs may be used
only in compliance with the requirements of this agreement, and that any
violation by the manufacturer of these restrictions shall be grounds for
immediate termination of the manufacturer’s services for Licensee relating to
Licensed Products, in addition to Licensor’s right to seek damages from each
subcontract manufacturer for the use of Licensor’s Designs not in conformance
with the terms of this agreement. Licensee shall monitor the completion of
subcontract manufacturer’s signing of, and be accountable to Licensor for, the
subcontract manufacturers’ notices; copies of each shall be supplied to Licensor
within ten (10) days of its receipt by Licensee.

 

3 SALE OF LICENSED PRODUCTS

 

  3.1

Licensee agrees that Licensed Products, including Close-outs, shall be
distributed for retail sale only through better specialty stores, national
buying groups, department stores and mail-order catalogs which are appropriate
for the superior reputation, quality-control standards and public image of the
TOMMY BAHAMA Marks (“Normal

 

10



--------------------------------------------------------------------------------

 

Channels of Distribution”). Licensee agrees to distribute Licensed Products,
including Close-Outs, only to those retailers that are listed on “Exhibit J” and
any other customer approved hereafter by Licensor. Before any order from any
other prospective customer is accepted, including, but not limited to, internet
retailers, Licensee shall submit an Additional Authorized Retailer Request Form
(set forth on Addendum 1 to Exhibit J), to notify Licensor of the identity of
the customer and provide sufficient information to enable Licensor to determine
whether it is acceptable. Approval of any retail account may be withdrawn by
Licensor, pursuant to the notice requirements set forth in this Agreement, at
any time if Licensor determines in its sole discretion, that advertising,
marketing, promotion or sales by that retail account shall have been, or shall
have become, inconsistent with the reputation, quality-control standards and
public image of the TOMMY BAHAMA Marks; provided, however, that such notice of
withdrawal shall not apply to orders, current inventory and work-in-process
which have been accepted by Licensee prior to its receipt of the notice.
Licensee must provide to Licensor written verification of such prior orders,
current inventory and work-in-process. Licensor agrees to review the Minimum Net
Sales detailed on “Exhibit E” and reduce such amounts if such revocation of a
retail account effects such amounts.

 

  3.2 Licensee expressly agrees that Licensee shall not distribute or sell
Licensed Products, including Close-Outs, to any Distributor (other than its own
contract sales affiliates), and Licensee shall distribute and sell Licensed
Products, including Close-Outs, only through its Normal Channels of Distribution
and only for accounts directly reselling to consumers.

 

  3.3 Close-Outs may be disposed of by Licensee through its Normal Channels of
Distribution for Close-Outs, as described in “Exhibit J”. However, damaged and /
or irregular Close-outs must be clearly marked as such, and remain of a quality
not inconsistent with the quality-control standards of Licensor. All royalties
due with respect to Close-outs shall be paid as required under this Agreement.

 

4 APPROVAL OF LICENSED PRODUCTS

 

  4.1

Licensor shall have the right in its sole and reasonable discretion to approve
or disapprove in advance of sale the general design, quality, style, colors,
appearance, material and workmanship of all Licensed Products, and to approve or
disapprove in advance any brands, endorsements, trademarks, service marks, trade
names, designs and logotypes, (whether included in the TOMMY BAHAMA Marks or
not) used in connection with Licensed Products. Licensee shall not show,
distribute or sell any Licensed Product which has not been approved in advance
by Licensor or which is, at any time, disapproved by Licensor in accordance with
the terms of this Agreement. Licensor reserves the right to revoke approval of
Licensed Products that were approved in previous seasons, however, Licensor
agrees to that it

 

11



--------------------------------------------------------------------------------

 

will not do so unless Licensor reasonably concludes in its sole discretion that
such Licensed Products no longer reflect the taste, style, or quality associated
with the TOMMY BAHAMA Marks. Such revocation of approval shall not apply to
shall not apply to orders, current inventory and work in process which have been
accepted by License prior to its receipt of the notice. Licensee must provide to
Licensor written verification of such prior orders, current inventory and
work-in-process. Licensor agrees to review the Minimum Nets Sales detailed on
“Exhibit E” and reduce such amounts if such revocation of a Licensed Product
effects such amounts.

 

  4.2 The parties acknowledge that it may not be practical for Licensee to
submit actual samples of Licensed Products to Licensor for Licensor’s
examination and approval or disapproval. Licensee shall submit Design
Documentation to Licensor at its New York address set forth below, at no cost or
expense to Licensor. Licensee’s submissions shall include, in addition, evidence
or notations of the use of labels, tags or other form of identification proposed
to be used on Licensed Products. Licensee shall submit Design Documentation to
Licensor at least ninety (90) days prior to production of the applicable
Licensed Products. If Licensor reasonably desires additional information with
respect to the design, fabrication or manufacture of any affected Licensed
Product, Licensee agrees to provide that additional information. Within fifteen
(15) business days of confirmed receipt of the foregoing materials, Licensor
agrees that it will examine and either approve or disapprove the relevant
Licensed Products and notify Licensee of its approval or disapproval in writing.
It is understood between the parties that if Licensee does not receive a
response from Licensor within three (3) business days after the fifteen
(15) business day period detailed above, the Licensor has disapproved such
request. If any item is disapproved, in each case, Licensee will be advised of
the specific reasons. Upon request, Licensee shall reimburse Licensor for any
import duties, shipping charges or other costs or expenses incurred by Licensor
in connection with delivery of samples to Licensor.

 

  4.3 In the event any Licensed Product is disapproved, Licensee agrees to
consult with Licensor regarding Licensor’s objections and any changes or
modifications proposed by Licensor, and will, within thirty (30) days following
receipt of Licensor’s disapproval, use good-faith efforts to make mutually
agreeable modifications or adjustments. In the event of a dispute between
Licensor and Licensee regarding any Licensed Product, Licensor will have final
control and approval with respect to the style, overall design, decorative
details, engineering, structural integrity, production capabilities,
manufacturing efficiencies, materials sourcing, product safety and similar
matters.

 

  4.4 Licensee assigns to Licensor all of Licensee’s right, title, and interest
in each design developed and used by Licensee (excluding such design elements
that are excluded by the definition of Design Rights) in connection with any of
the Licensed Products, and all rights associated with them, including, without
limitation, all Design Rights. Licensee shall promptly execute and deliver all
forms of assignment and other documents as may be reasonably required to
transfer to Licensor any of Licensee’s rights of ownership in the Design Rights.

 

12



--------------------------------------------------------------------------------

  4.5 Licensee shall not unreasonably withhold or to obtain, protect, or perfect
Licensor’s rights in the Design Rights. In addition, during the Contract Term,
Licensee (a) shall not contest, raise any objections to the validity of, or
attack Licensor’s title to, or rights in, the Design Rights, (b) shall not file
any application for, or obtain or attempt to obtain ownership of, any Design
Rights, (c) shall promptly notify Licensor if Licensee becomes aware of any
attempts to do so by, or any use, of any material covered by Design Rights by
any third party, and (d) shall take all appropriate actions, and all actions
reasonably requested by Licensor to prevent or avoid any misuse of the material
covered by Design Rights or Licensed Products by any of its customers,
contractors, sublicensees, or suppliers.

 

5 LICENSOR’S USE OF LICENSED PRODUCT

For each style, model or variation of each Licensed Product, during the Contract
Term, Licensee shall supply Licensor, at no charge and at no cost or expense,
with up to five (5) of each style of the Licensed Products per Contract Year, as
Licensor may reasonably request for the marketing or promotional use of Licensor
(not for resale), including, but not limited to, use in Licensor’s showrooms and
trade-show exhibits. In addition, Licensor may purchase Licensed Products from
Licensee (at Licensee’s manufacturer’s cost) for the marketing or promotional
use of Licensor (not for resale), including, but not limited to, use in
Licensor’s showrooms and trade-show exhibits. Upon request by Licensor, Licensee
shall promptly provide one sample of all finished products, including hangtags
using the TOMMY BAHAMA Marks for intellectual property purposes.

 

6 MINIMUM NET SALES

With respect to each Contract Year during the Contract Term, Licensee must
generate the Minimum Net Sales as set forth on “Exhibit E.”

 

7 GUARANTEED ROYALTY AND EARNED ROYALTY

 

  7.1 In consideration for the license granted by the Licensor hereunder,
Licensee shall pay to Licensor the Guaranteed Royalty set forth on “Exhibit F”
hereto. The Guaranteed Royalty for each succeeding Contract Year during the
Contract Term shall be paid in four (4) equal installments on or before the
first day of each calendar quarter commencing during that Contract Year. Within
each Contract Year, the Guaranteed Royalty is paid as a non-refundable advance
towards amount due as Earned Royalty for Licensed Products. No part of any
Guaranteed Royalty may be carried forward or backward as a credit from one
Contract Year to any other, or to any applicable Sell-Off Period.

 

  7.2

Licensee shall pay to Licensor an Earned Royalty on Net Sales for all Sales of
all Licensed Products (except for Sales to TB Stores) sold by Licensee during
each Contract Year based on the rates set forth on “Exhibit G” hereto. To the
extent that such Earned Royalty for Licensed Products exceeds the Guaranteed
Royalty previously paid for a given quarter, such amount payments shall be
payable within thirty (30) days following the conclusion of each calendar

 

13



--------------------------------------------------------------------------------

 

quarter during which sales of Licensed Products have been made. Past due
payments shall bear interest at a per annum rate of interest equal to (a) the
Prime Rate plus ****** percent (******%) per annum, or (b) the maximum interest
rate permissible under law, whichever is less.

 

 

  7.3 All royalties due Licensor shall accrue upon the Sale of the Licensed
Products regardless of time of collection by Licensee (subject to credits for
returned Licensed Products).

 

  7.4 Licensee may reconcile the amounts owed for Guaranteed and Earned
Royalties every Contract Year on June 1 and December 1. For example, if during a
Contract Year, Licensee’s Net Sales were much higher during one quarter than the
Minimum Sales requirement would anticipate (resulting in a payment of Earned
Royalties), but then much lower in the subsequent quarter, it would be feasible
that Licensee would need to reconcile an overpayment of Earned Royalties when
compared to the actual Net Sales and royalties due for such period. In such a
case, Licensee may reduce the Guaranteed Royalty amount due on June 1 and / or
December 1, as applicable, to reconcile any previous overpayment. This allowance
for reconciliation does not, under any circumstances, allow Licensee to reduce
its Guaranteed Royalty for any reason other than for reconciling excess Earned
Royalty payments already made. Furthermore, this paragraph does not in any way
diminish the requirement that Licensee pay Earned Royalties every calendar
quarter of the Contract Term if such amounts are due pursuant to the terms of
this Agreement.

 

8. SALES AND ROYALTY REPORTS

 

  8.1 Immediately following the execution of this Agreement, and at least one
(1) year in advance of the beginning of every subsequent Contract Year during
the Contract Term, Licensee will send Licensor its sales projection for that
next Contract Year, broken out by month, along with a detailed list of all media
placements for Marketing Support.

 

  8.2. Licensee shall supply Licensor with a Quarterly Statement, as shown on
“Exhibit K,” with respect to all sales of Licensed Products sold during each
calendar quarter. Each Quarterly Statement shall be delivered to Licensor within
thirty (30) days following the conclusion of the applicable quarter.

 

  8.3 In addition, Quarterly Statements for the final quarter of each Contract
Year shall include, without limitation, an annual report of the foregoing for
the entire Contract Year. The Licensee’s Chief Financial Officer shall indicate
by signature that s/he has reviewed and agrees with such annual report. On
request by Licensor, Licensee shall provide backup and support materials with
respect to any item contained in any Quarterly Statement so that Licensor shall
have sufficient information to evaluate the sources for any item contained in
the Quarterly Statement and to track Licensee’s performance under this
Agreement.

 

  8.4 Within twenty (20) days following the end of each calendar month, Licensee
shall fax to Licensor an Estimated Net Sales Report as detailed on “Exhibit L”.
This report is:

 

  a) An estimate of the monthly Net Sales for the previous month, which should
as accurately as possible reflect all of the Net Sales of Licensed Products for
that month;

 

14



--------------------------------------------------------------------------------

  b) A re-forecasted estimate of the monthly Net Sales of Licensed Products for
the remainder of the Licensor’s “Fiscal Year” (currently February 2 through
February 1); and

 

  C) A re-forecasted estimate of the monthly Net Sales of Close-Out Licensed
Products for the remainder of the Licensor’s Fiscal Year.

 

  8.5 It is the responsibility of the Licensee to submit the information
required by this Agreement on a timely basis as required herein, and in a
businesslike manner. It shall not be the responsibility of the Licensor to call,
fax, write or otherwise attempt to obtain the required information from
Licensee.

 

9. NATIONAL ADVERTISING AND MARKETING SUPPORT

 

  9.1 National Advertising. Licensee shall use good-faith reasonable efforts to
promote the sale of Licensed Products throughout the Territory in a manner
consistent with the goals and aspirations of the Tommy Bahama brand, and the
National Advertising spending requirements set forth on Exhibit H. To qualify as
National Advertising, the items and costs must be approved in writing by
Licensor prior any expenditures having been made on them. Within fifteen
(15) business days of confirmed receipt of the foregoing National Advertising
items and costs, Licensor agrees that it will examine and either approve or
disapprove the relevant National Advertising expenditures and notify Licensee of
its approval or disapproval in writing. It is understood between the parties
that if Licensee does not receive a response from Licensor within five
(5) business days after the fifteen (15) business day period detailed above, the
Licensor has disapproved such request. If approval is given by Licensor, all
such National Advertising items and costs shall conform in all material respects
to the sample, and within reason, the estimated costs. Licensee mush must also
comply with the Marketing Materials approval standards related to National
Advertising and set forth in Section 10 of this Agreement

 

  9.2

Licensee shall use good-faith reasonable efforts to provide Marketing Support
for the Licensed Products throughout the Territory and conform to the Branded
Marketing Materials as set forth on “Exhibit H.” Licensee may use a portion of
the Licensor’s New York showroom (at Licensee’s expense to be determined based
on a percentage of space required and the current rent paid by Licensor) to
display and market the Licensed Products, such displays having been approved in
advance, in writing by Licensor. During the Contract Term, if Licensee
participates in the M.A.G.I.C. Trade Show in connection with the Licensed
Products, Licensee agrees to do so only in conjunction

 

15



--------------------------------------------------------------------------------

 

with the Tommy Bahama Booth, and to reimburse Licensor for Licensee’s pro-rata
share of trade show expenses based upon Licensee’s square foot usage of the
Tommy Bahama Booth, as allocated by Licensor in its sole discretion. The invoice
setting forth such expenses shall be paid within thirty (30) days of the date of
receipt. Licensee may show Licensed Products at the FFANY and WSA trade shows
(and any successor trade shows) and, subject to Licensor’s prior written
approval, any other industry trade shows. All signage and decor of Licensee’s
display space at any such trade show is subject to Licensor’s prior written
approval.

 

  9.3 Shortfall. During each Contract Year, Licensee shall spend no less than
the applicable sum for National Advertising and / or Marketing Support as set
forth in “Exhibit H.” If the Licensee fails to spend the required sum during any
Contract Year, an amount equal to such deficiency (the “Shortfall”) shall
promptly be paid to Licensor as an additional royalty, not creditable against
Guaranteed Royalties. However, in lieu of such payment, Licensee may, at
Licensor’s sole discretion, only in the succeeding Contract Year, use the
Shortfall to pay for additional National Advertising and / or Marketing Support.
Licensee may propose such use to Licensor for review only under the following
conditions: (i) the Shortfall is spent during the first quarter of that
succeeding Contract Year and the expense is reflected in the Quarterly Statement
for that quarter, (ii) the minimum expenditures for National Advertising and /
or Marketing Support for each Contract Year shall be made in addition to the
application of the appropriate Shortfall, and (iii) the sole reason for the
Shortfall is that actual Net Sales shall have exceeded Minimum Net Sales for the
Contract Year of the Shortfall. For the avoidance of doubt, the only two options
for the use of a Shortfall accruing under the previous sentence are to pay it as
an additional royalty or to spend it for additional National Advertising and /
or Marketing Support; in no event may any Shortfall be applied toward the
minimum amounts required under this Agreement for National Advertising and / or
Marketing Support and such application is at the sole discretion of Licensor.

 

  9.4 Promptly following the execution of this Agreement, and at least one
(1) year in advance of the beginning of every subsequent Contract Year (which
projections shall be reforecasted with the Statement of Estimated Monthly Net
Sales detailed on “Exhibit L”), Licensee shall submit for approval by Licensor a
written production, sales and marketing plan for the forthcoming Contract Year.
Such plan shall be sent in accordance with the notice provisions provided under
this Agreement. Licensor shall have fifteen (15) business days in which to
approve or disapprove any such plan. It is understood between the parties that
if Licensee does not receive a response from Licensor within five (5) business
days after the fifteen (15) business day period detailed above, the Licensor has
disapproved such request. In the event that Licensor shall disapprove any plan
so submitted, Licensee shall have ten (10) business days in which to submit a
revised written plan. At the written request of Licensee, however, Licensor and
Licensee shall discuss in good faith the reasons for that disapproval. The
failure to submit a revised written plan in a form satisfactory to Licensor
within the above period shall constitute a default under this Agreement, subject
to the cure provisions set forth in this Agreement.

 

16



--------------------------------------------------------------------------------

10 ADVERTISING, MARKETING, PROMOTIONS & PACKAGING APPROVAL

 

  10.1 Before producing, publishing or distributing any National Advertising,
market advertising, packaging, or press releases (“Marketing Materials”) related
to the transactions contemplated by this Agreement or Licensed Products,
Licensee shall submit to Licensor for its examination and approval or
disapproval, a sample of the Marketing Materials, including text, coloring and a
copy of any photograph proposed to be used. Within fifteen (15) business days of
confirmed receipt of the foregoing materials by Licensee, Licensor agrees that
it will examine and either approve or disapprove the relevant Marketing
Materials and notify Licensee of its approval or disapproval in writing. It is
understood between the parties that if Licensee does not receive a response from
Licensor within five (5) business days after the fifteen (15) business day
period detailed above, the Licensor has disapproved such request. Licensee
agrees to consult with Licensor regarding its objections and any changes or
modifications proposed by Licensor. Licensee shall then make mutually agreeable
modifications or adjustments. Licensor reserves the right to resolve any dispute
about the appropriate changes, in its sole discretion Licensee shall not make
material changes to any approved piece of Marketing Material bearing the TOMMY
BAHAMA Marks without consulting with Licensor; however, once approval is
obtained for any particular piece of Marketing Material, it shall not be
necessary to obtain approval for each separate, substantially similar use of the
TOMMY BAHAMA Marks in substantially similar Marketing Materials.

 

  10.2 All Marketing Materials, and all packaging, labels, and other materials
used in connection with the advertising, marketing and sale of Licensed
Products, or otherwise used in connection with the transactions under this
Agreement, shall make reference only to the TOMMY BAHAMA Marks and shall not
include any brands, endorsements, trademarks, service marks, trade names or
logotypes other than Licensee’s own corporate identifiers, as reasonably
appropriate to identify Licensee as either manufacturer or distributor, as the
case may be. For the avoidance of doubt, co-branding is not permitted without
Licensor’s prior written approval.

 

  10.3 Licensee may retain a reputable advertising agency for the development,
sourcing and placement of Marketing Materials other then the advertising agency
designated by Licensor. If Licensee retains another advertising agency for the
development, sourcing and placement of the Marketing Materials, such agency must
be approved in writing by Licensor prior to such retention. Licensor must also
review and approve in writing as detailed in this Agreement all Marketing
Materials developed by such retained agency for Licensee prior to any media
placement or distribution of such Marketing Materials.

 

17



--------------------------------------------------------------------------------

  10.4 Licensed Products shall not be sold or given away by Licensee free of
charge or sold or exchanged for nominal value, or authorized by Licensee to be
so given away, sold or exchanged, so as to promote the products, services or
business of any individual or entity unless written approval is granted by
Licensor for a specific amount. If Licensee desires to give away or sell for
nominal value Licensed Products for the promotion of the products, services or
business of any individual or entity other than Licensee, Licensee shall obtain
Licensor’s written approval prior to any such arrangement and such approval
shall not be unreasonably withheld. Licensee may submit such a request to
Licensor in writing, setting forth all of the details of such proposed
commercial tie-in or premium use, and Licensor shall have complete discretion in
deciding whether or not to waive the foregoing prohibition. Licensor shall have
fifteen (15) business days in which to approve or disapprove any such plan. It
is understood between the parties that if Licensee does not receive a response
from Licensor within five (5) business days after the fifteen (15) business day
period detailed above, the Licensor has disapproved such request. Licensee shall
adhere, and shall use commercially reasonable efforts to procure that those
Authorized Retailers set forth in “Exhibit J“ adhere, to the Advertising Policy
set forth in “Exhibit M.”

 

  10.5 All approvals by Licensor related to Marketing Materials under this
Agreement shall have a duration of twelve (12) months unless sooner withdrawn
pursuant to the terms of any other section of this Agreement. Any continuation
of any approval beyond that period must be requested in writing, within the
first twenty (20) business days prior to the expiration of that period

 

11 MEDIA APPROVAL

 

  11.1 Licensee agrees that Licensor shall have the right to approve or
disapprove, in advance, each medium of advertising through which Licensee may
desire to advertise and promote Licensed Products, and to approve or disapprove,
in advance, each individual media vehicle through which Licensee proposes to
publish or distribute Marketing Materials relating to Licensed Products. All
advertising media and advertising placements shall be consistent with the high
quality and prestige of the TOMMY BAHAMA Marks and no less than consistent with
the manner in which Licensee markets its own products.

 

  11.2 Licensee shall submit to Licensor, in advance, written notification of
the particular media vehicle in which the Marketing Material would be placed.
Within fifteen (15) business days of confirmed receipt of the foregoing
materials, Licensor agrees that it will examine and either approve or disapprove
the relevant media vehicle and notify Licensee of its approval or disapproval in
writing. It is understood between the parties that if Licensee does not receive
a response from Licensor within five (5) business days after the fifteen
(15) business day period detailed above, the Licensor has disapproved such
request.

 

18



--------------------------------------------------------------------------------

  11.3 If any media vehicle is disapproved, Licensee will be advised of the
specific reasons in each case. Once a particular media vehicle has been approved
in accordance with this provision, it shall not be necessary to obtain approval
for each separate but substantially similar use of that media vehicle. However,
if any previously approved media vehicle undergoes a significant change
following the date it shall have been approved by Licensor, Licensee shall
resubmit that media vehicle to Licensor for its approval pursuant to the
approval procedures set forth in this provision.

 

12 DURATION OF APPROVALS

All approvals by Licensor of Marketing Materials and all packaging, labels and
materials used in connection with the advertising, marketing and sale of
Licensed Products under this Agreement shall have duration of twelve (12) months
unless sooner withdrawn pursuant to the terms of any other section of this
Agreement. Any continuation of any approval for such materials beyond that
period must be requested in writing within thirty (30) days prior to the
expiration of that period.

 

13 TOMMY BAHAMA MARKS

 

  13.1 During the Contract Term, Licensor shall not grant or sanction any other
party to use any mark identical with, or substantially similar to, the TOMMY
BAHAMA Marks in a manner which is in conflict with the rights granted to
Licensee under this Agreement.

 

  13.2 Licensee shall have no right, title or interest in the TOMMY BAHAMA Marks
except the licensed rights in accordance with this Agreement. Each and every
part of the TOMMY BAHAMA Marks is, and shall remain, the sole property of
Licensor. Any use by Licensee of any part of the TOMMY BAHAMA Marks, and the
goodwill arising from them, shall inure to the benefit of Licensor.

 

  13.3 During the Contract Term, and at any time thereafter, Licensee shall not
contest, raise any objections to the validity of, or attack Licensor’s title to,
or rights in, the TOMMY BAHAMA Marks.

 

  13.4 During the Contract Term, and at any time thereafter, Licensee shall not
file any application for any mark, or obtain or attempt to obtain ownership of
any mark or trade name, in any country of the world, which refers to, or is
substantially similar to, any of the TOMMY BAHAMA Marks, and shall promptly
notify Licensor if Licensee becomes aware of any attempts to do so by third
parties.

 

19



--------------------------------------------------------------------------------

  13.5 Licensee shall, at its own expense, take such anti-counterfeiting
measures as may be reasonably requested by Licensor from time to time to protect
the TOMMY BAHAMA Marks with respect to Licensed Products.

 

  13.6 In the event a third party asserts that the TOMMY BAHAMAS Marks, or the
sale of Licensed Products (collectively, the “Rights”) infringe upon such third
party’s rights in the Territory, the Licensor, at its sole expense, shall take
commercially reasonable actions to protect and validate the Rights including,
without limitation, arbitration, mediation and litigation. Licensor shall have
the right at any time, and in its sole discretion, to reach a settlement in any
action to protect and validate the Rights. If a settlement is reached, or it is
determined that the Rights do infringe on such third party’s rights, then
Licensor shall procure for the Licensee, at the Licensor’s expense, the right to
continue the manufacturing, marketing, sale and distribution of the Licensed
Products in the Territory as contemplated by this Agreement or refund all
royalties paid by Licensee over the prior twelve (12) month period and terminate
the Agreement without further penalty or liability.

 

  13.7 The parties shall promptly notify the other party in writing of any
learned use that may be an infringement or imitation of the TOMMY BAHAMA Marks
on articles similar to the Licensed Products, and of any use which may be an
infringement or imitation of the related designs, design patents and copyrights
in the Territory. In the event a third party is allegedly infringing or
threatens to infringe the Rights in the Territory, as determined by the Licensor
or the Licensee, the Licensor shall have the first right, but not the obligation
to bring an infringement action against any actual or alleged infringer with
respect to the TOMMY BAHAMA Marks. Licensor may, in its sole judgment and at its
own expense, institute, control, settle, and defend such action and recover any
damages, awards, or settlements resulting therefrom. Licensee shall reasonably
cooperate and use commercially reasonable efforts to assist Licensor in any such
litigation. Licensor shall reimburse Licensee for its out-of-pocket expenses
incurred as a result of such cooperation. Any damages, award, or settlement
recovered by Licensor shall first be used to reimburse Licensor and Licensee for
all reasonable expenses incurred during said litigation.

 

  13.8 The remainder of the damages, award or settlement that is attributable to
any infringement or alleged infringement in the Territory shall be divided
equally between Licensor and Licensee. All other damages, awards, or settlement
amount shall be paid to Licensor.

 

  13.9 Licensee shall take all appropriate actions and all commercially
reasonable actions reasonably requested by Licensor, to prevent or avoid any
misuse of the TOMMY BAHAMA Marks or Licensed Products by any of its customers,
contractors, sublicensees, suppliers, or other resources.

 

20



--------------------------------------------------------------------------------

  13.10 Licensee shall reasonably assist and cooperate with Licensor, at
Licensor’s expense, in any other efforts to obtain, perfect and protect its
rights to the TOMMY BAHAMA Marks in the Territory with respect to the Licensed
Products. Licensee shall execute any documents reasonably required by Licensor
in connection with the foregoing.

 

 

13.11

Licensee shall cause to be imprinted legibly on the packaging for the Licensed
Products manufactured, distributed or sold under this Agreement, and on all
Marketing Materials, labels and tags used in connection with Licensed Products,
and any other such materials in which the TOMMY BAHAMA Marks appear, the
designation ® or ™ as Licensor shall advise as being appropriate and approved by
Licensor. The packaging for each Licensed Product shall contain the following
notice, as reasonably modified by Licensor from time to time: “Manufactured by
Tommy Bahama Footwear under license from the Tommy Bahama Group, Inc. TOMMY
BAHAMA is a registered trademark of the Tommy Bahama Group, Inc.”. Such notice
detailed above shall be added to the packaging of the Licensed Product at such
time as Licensee updates its packaging for such Product. Licensee may use the
current packaging and make such change at such time as it reorders such
packaging. In addition, Licensee, at is discretion, may file a fictitious
business name statement (or “d/b/a”) for “Tommy Bahama Footwear” and shall cause
“Tommy Bahama Footwear” to be listed in the telephone and business directories
along with Licensee’s address.

 

  13.12 Following the termination of the rights granted under this Agreement
with respect to the TOMMY BAHAMA Marks, Licensee shall, except as provided in
Section 20.2, cease absolutely, and Licensee shall not thereafter manufacture or
sell, or have manufactured or sold, any item branded under, or making reference
to, the TOMMY BAHAMA Marks, nor shall Licensee publish or display, or authorize
or permit the publication or display of, further or additional quantities of any
advertising or marketing materials which incorporate the TOMMY BAHAMA Marks.

 

14 CONFIDENTIAL & PROPRIETARY INFORMATION

 

  14.1 During the Contract Term, either party may provide the other with access
to and/or allow them to become familiar with various aspects of their
Confidential Information. Both parties shall hold all revealed Confidential
Information which has been provided in strict confidence, shall not use in any
way or disclose any Confidential Information directly or indirectly to any other
party and such information shall be used by Licensee only in those facilities
where Licensed Products are manufactured and only in connection with the
manufacture, use and sale of Licensed Products. All records, files, documents,
information, data and other similar items relating to either party’s business
operations, regardless of who prepared them and which are not otherwise in the
public domain, shall remain the exclusive property of the owning party.

 

21



--------------------------------------------------------------------------------

  14.2 Apart from the license granted herein to use the TOMMY BAHAMA Marks in
connection with the manufacture, advertising, promotion, sale, offering for sale
and distribution of Licensed Products, this Agreement does not grant Licensee
any rights whatsoever in the Confidential Information of Licensor under any of
Licensor’s patent(s), patent application(s), trademark(s), trademark
applications(s), copyrights, copyright application(s), service mark(s) or
proprietary technology or any other rights in the TOMMY BAHAMA Marks not granted
herein. The use of any proprietary information outside the scope of this grant
of license is considered a material breach of this Agreement. THE LICENSEE SHALL
NOT USE ANY PROPRIETARY INFORMATION OUTSIDE THE SCOPE OF THIS GRANT OF LICENSE.
THE LICENSEE DOES NOT GRANT LICENSOR ANY RIGHTS WHATSOEVER IN THE CONFIDENTIAL
INFORMATION OF LICENSEE BY VIRTUE OF THIS AGREEMENT OR OTHERWISE.

 

  14.3 In addition to obligations set forth in Section 18 of this Agreement,
Licensee shall cause every third party manufacturer, subcontractor, supplier,
distributor, transporter, or other similar relationship, that has access to any
Confidential Information, or the Licensed Products themselves, to acknowledge by
signature the statements set forth upon “Exhibit N.” Within thirty (30) days of
establishing a new relationship with such a third party, Licensee shall provide
Licensor this properly executed document along with any agreements, such as a
Supplier Agreement, that may be necessary at that time.

 

15 PAYMENTS

All royalty payments required under the provisions of this Agreement are payable
by wire transfer as follows:

SunTrust Bank

25 Park Place

Atlanta Georgia

Telex: 542210

Swift: SNTRUS3A

ABA number: 061000104

Account Name: Oxford Industries, Inc

Account Number: 8800828975

 

16 NOTICES & OTHER COMMUNICATIONS

 

  16.1

All reports, approvals, requests, demands, notices and other communications
required or permitted by this Agreement shall be in writing and signed by a duly
authorized officer of or such other individual designated in writing by a party.

 

22



--------------------------------------------------------------------------------

 

Communications shall be duly given if delivered personally, if mailed (by
certified or registered mail, return receipt requested) or if delivered by
nationally-recognized overnight courier or mail service that requires the
addressee to acknowledge, in writing, the receipt thereof, to the party
concerned. Notice may be sent by facsimile transmission, with prompt hard-copy
follow-up in the manner described above (for which the date of delivery shall be
deemed to be the date of facsimile transmission).

 

  16.2 All Communications to Licensor shall be sent to:

Tommy Bahama Group, Inc.

Attn: Director of Licensing

1071 Avenue of the Americas

10th Floor

New York, NY 10018

Facsimile: (212) 391-4663

With a copy to:

Tommy Bahama Group, Inc.

a/d/o Oxford Industries, Inc.

Attn: Legal Department

222 Piedmont Avenue, NE

Atlanta, Georgia 30308

Facsimile: 404-653-1545

(Copies are not necessary for standard reports, approvals or requests, but are

required for all demands, notices or other communications).

All communications to Licensee shall be sent to:

Phoenix Footwear Group, Inc. d/b/a Tommy Bahama Footwear

5840 El Camino Real, Suite 106

Carlsbad, California 92008

Attention: President and CEO

And Tommy Bahama Footwear National Brand Manager

 

17 RECORDS & INSPECTION

 

  17.1

Licensee shall maintain invoices and books of account for the sale of Licensed
Products relating to this Agreement during the Contract Term for a period of
three years following the Contract Term. Such books of account shall be complete
and accurate in accordance with generally accepted accounting practices.
Licensor, through its

 

23



--------------------------------------------------------------------------------

 

representatives including its internal and external auditors, shall have the
right upon reasonable prior notice to reasonable inspection of books and records
of Licensee relating to the sales of all Licensed Products subject to this
Agreement. Licensor hereby agrees that any financial information regarding sales
furnished by Licensee is to be held in confidence. Acceptance by Licensor of any
statement furnished or royalty paid shall not preclude the Licensor from
questioning its correctness and, in the event such mistakes are discovered, they
shall be immediately rectified.

 

  17.2 If, upon any examination of Licensee’s books and records pursuant to
Section 17.1 hereof, Licensor shall discover any royalty underpayment by
Licensee, Licensee will make all payments required to be made to correct and
eliminate such underpayment within ten (10) business days of Licensor’s demand.
In addition, if said examination reveals a royalty underpayment of ******
percent (******%) or more for any royalty period, Licensee will reimburse
Licensor for the cost of said examination within ten (10) business days of
Licensor’s demand.

 

  17.3 In addition to any other remedy available to Licensor, if any payment due
under this Agreement is delayed for any reason, interest shall accrue and be
payable, to the extent legally enforceable, on such unpaid principal amounts
from and after the date on which the same became due, at a per annum amount
equal to ****** percent (******%).

 

18 CODE OF CONDUCT

 

  18.1 Licensee shall not, in any manner, authorize or purport to authorize
another to use the TOMMY BAHAMA Marks, except to the extent specifically
provided herein. Notwithstanding the foregoing, Licensee may have the TOMMY
BAHAMA Marks affixed to Licensed Products wherever being manufactured, provided
Licensee takes all necessary precautions to prevent labels, tags and other
indicia of the TOMMY BAHAMA Marks from being used otherwise than in connection
with the Licensed Products. Licensee may manufacture, or have manufactured, the
Licensed Products outside of the Territory, however, under no circumstances may
Licensee manufacture or have manufactured Licensed Products in Myanmar and such
countries as Licensor shall advise Licensee are prohibited based on their
noncompliance with applicable labor laws and Licensor’s Code of Conduct, as
required in the manufacturing agreement (“Supplier Agreement”), attached hereto
as “Exhibit O”, and made a part of this Agreement or such other reasons as
Licensor shall in its sole discretion determine.

 

  18.2 Licensor’s Code of Conduct applies to any entity manufacturing, or
otherwise in the line of production of Licensed Products (including the
components thereof) and it is attached hereto as “Addendum 1 to Exhibit O”.
Licensee must exercise commercially reasonable efforts to have all third party
manufacturers, subcontractors and suppliers (“Supplier”) comply with the terms
of the Code of Conduct and will evidence such efforts by:

 

  (a) Prior to the commencement of the manufacturing of Licensed Products,
Licensee executing, and having all Suppliers execute, the Code of Conduct in the
form attached hereto, retaining such documents in a safe place and providing
such documents immediately to Licensor at its request; and

 

24



--------------------------------------------------------------------------------

  (b) Displaying and having all Suppliers display the Code of Conduct in the
language of the applicable country, in a clearly visible location in Licensee’s
manufacturing facilities (if applicable) and in the manufacturing facilities of
Licensee’s Suppliers, at all times during the Contract Term.

In the event Licensor provides Licensee with written notice that Licensee or a
Supplier is not complying with the Code of Conduct, Licensee shall have twenty
(20) business days to comply or attempt to cause the violating Supplier to
comply with the Code of Conduct. If compliance is not established within the
twenty (20) business day period, Licensee shall move its business immediately
from any Supplier failing to comply with the Code of Conduct within thirty
(30) days following written notice from Licensor, to an approved Supplier who
does comply with the Code of Conduct.

 

  18.3 Licensee agrees that prior to the commencement of the manufacturing of
Licensed Products, it will have in effect, to the satisfaction of Licensor, a
program of monitoring manufacturing facilities, whether operated by Licensee or
by Suppliers, that is sufficient to ensure their compliance with the Code of
Conduct and all applicable laws and regulations pertaining to wages, overtime
compensation, benefits, hours, hiring and employment, workplace conditions and
safety, the environment, collective bargaining, and freedom of association, and
that the other products manufactured by Supplier and the components thereof are
made without the use of child (persons under the age of 15 or younger than the
age for completing compulsory education, if that age is younger than 15),
prison, indentured, exploited, bonded, forced or slave labor. Such compliance
will be evidenced by Licensee, upon execution of this Agreement, by executing
and abiding by the Certification in the form presented on “Addendum 2 to Exhibit
O” to the Supplier Agreement, as may be amended from time to time and executing
and abiding by any such other form as may be provided by Licensor from time to
time. If Licensee uses an agent for monitoring Suppliers, then such agent(s)
shall be approved in writing by Licensor. If Licensee already has in place such
agent(s) pursuant to a preexisting contract, then Licensor shall be authorized
to engage its own agent to monitor Licensee’s Suppliers on an as needed basis,
but at least once quarterly, at Licensee’s expense. Additionally, without
notice, Licensor, or its authorized agents, shall have the right to audit all
manufacturing facilities.

 

25



--------------------------------------------------------------------------------

  18.4 Licensee shall comply with all laws, rules, regulations and requirements
of any governmental body governing or otherwise pertaining to the operations of
Licensee contemplated under this Agreement, including, without limitation, as
they relate to the manufacture, import, export, distribution, sale, advertising,
marketing or promotion of Licensed Products Third Party Manufacturing Agreement.
All of Licensee’s third party manufacturing agreements must conform with the
Supplier Agreement, attached hereto as “Exhibit O” and made a part hereof, as
may be amended from time to time by Licensor. Within thirty (30) days after
establishing a new arrangement with a Supplier, Licensee must inspect each
Supplier and provide approval, signed by an authorized employee or agent of
Licensee that such Supplier is in compliance with this Section 18.1, and will
obtain and immediately provide to Licensor, the properly executed Supplier
Agreement from each Supplier, and/or such other forms as may be provided by
Licensor from time to time. Within thirty (30) days after establishing a new
arrangement with a Supplier, Licensee must obtain and provide to Licensor, the
signature of an authorized representative from each Supplier on a Certification
in the form set forth in “Addendum 2 to Exhibit O” or such other form as may be
provided by Licensor from time to time. In the event Licensee has knowledge of,
has reason to believe, or should have reason to know that any Supplier is in
breach of the Supplier Agreement and/or Certification, as the case may be,
Licensee must immediately notify Licensor and Licensee shall, at its sole
expense, take immediate action to rectify such breach, including, where Licensor
deems it necessary, immediate termination of its relationship with such
Supplier. If Licensee fails to take immediate action or such action is not
successful, Licensee will assign its rights to proceed against any such Supplier
to Licensor and Licensor will, at Licensee’s sole expense, have the right to
pursue all available remedies to protect its rights. Notwithstanding the
foregoing, Licensee acknowledges that it will remain primarily liable and
completely obligated under all of the provisions of this Agreement in respect of
the production of Licensed Products hereunder. Further, such Licensee failure
shall be grounds for termination of this Agreement.

 

  18.5 In addition to all other reports required by this Agreement, in order to
maintain Licensor’s high standard of quality control and to ensure that
appropriate measures are taken against counterfeiting, Licensee shall provide a
report to Licensor on a quarterly basis with all of the following information:

 

  A. The name and address of each Supplier, including a contact person’s name;

  B. The type of Licensed Products manufactured by each Supplier;

  C. The quantity of Licensed Products to be manufactured by each Supplier;

  D. The type of components provided by each Supplier; and

  E. Any other relevant information regarding all such entities, as requested by
Licensor.

 

26



--------------------------------------------------------------------------------

19 ASSIGNMENT, CHANGES OF CONTROL

 

  19.1 The license and rights granted to Licensee hereunder are personal in
nature, and Licensee may not and shall not sell, transfer, lease, pledge
sublicense or assign this Agreement or its rights and interest hereunder, or any
part hereof, whether by operation of law or otherwise, including without
limitation the granting of any security interest or lien on the Licensed
Products without the prior written consent of Licensor, which consent may be
withheld by Licensor in its sole discretion. Any such attempted sale, transfer,
lease, sublicense or assignment shall, in Licensor’s sole discretion, result in
the immediate termination of this Agreement.

 

  19.2 A sale or other transfer of all or substantially all of the assets of
Tommy Bahama Footwear, a division of Licensee or a change in the control of
Tommy Bahama Footwear, a division of Licensee by the assignment or transfer of
substantially all of its assets shall all be deemed an assignment of Licensee’s
rights and interests under this Agreement. Failure of Licensee to obtain the
prior written approval of Licensor, in Licensor’s sole discretion, of a new
member of senior executive management or a change in the executive management of
Tommy Bahama Footwear shall, for purposes of this Agreement be deemed an
assignment of assets without approval.

 

  19.3 Licensor shall have a complete and unrestricted right to sell, transfer,
lease or assign its rights and interests in this Agreement to any domestic or
foreign corporation or other business entity, providing that such transferee
agrees to be bound by all of the terms hereof and is the holder of the Trademark
in the Territory. In the event that Licensor shall sell, transfer, lease or
assign its rights and interests in this Agreement, Licensor shall notify
Licensee of such event.

 

20 TERMINATION

 

20.1    (a)      This Agreement may be terminated immediately upon the
occurrence of any of the following events:

 

  (i) If Licensee makes any unauthorized assertion of rights in the TOMMY BAHAMA
Marks which is inconsistent with the Licensor’s interest in the TOMMY BAHAMA
Marks;

 

  (ii) If Licensee attempts to or actually sells, transfers, leases, pledges,
sublicenses, assigns (including, without limitation, a deemed assignment under
paragraph 20.2 above) or otherwise encumbers or disposes of this Agreement or
any of Licensee’s rights or obligations hereunder;

 

  (iii) If there is any other substantial change in the control of Licensee
other than as listed in Section 19 above;

 

27



--------------------------------------------------------------------------------

  (iv) If Licensee does not make its Minimum Net Sales for any Contract Year
regardless of whether it pays the Minimum Royalty due under this Agreement.

 

  (v) If Licensee is dissolved or merged into another entity, whereby Licensee
is not the surviving entity;

 

  (vi) If Licensee ceases to engage in its business;

 

  (vii) If Licensee fails to offer Licensed Products for sale for a period of
twenty (20) consecutive days;

 

  (viii) If Licensee exceeds the percentage of allowable deductions, allowances,
or credits under the definition of Net Sales (provided, however, that Licensee
is allowed a one-time excess of the percentages of allowable deductions,
allowances, or credits as defined in Net Sales, which must be cured within five
(5) days from the date of discovery of the breach;

 

  (viii) If the insurance coverage required by Section 22 herein should be
canceled for any reason and Licensee fails to cure same within thirty (30) days
after the insurer’s notice thereof to Licensee or Licensor; or

 

  (b) This Agreement may be terminated by either party as follows:

 

  (i) If either party fails to perform or fulfill any other material obligation
required to be performed or fulfilled by it, in the time and manner herein
provided, and if such default shall continue for thirty (30) days after receipt
of written notice thereof from the non-defaulting party, then the non-defaulting
party shall have the right to terminate this Agreement immediately by written
notice of termination to the defaulting party. Such right to terminate this
Agreement shall be in addition to and shall not be prejudicial to any right or
remedies, at law or in equity, which said non-defaulting party may have on
account of such default.

 

  (ii) In addition to and not in limitation of any of Licensor’s remedies for
any event of default set forth in this section or breach of this Agreement,
after one breach by Licensee of the same provision of this Agreement occurring
within a ninety (90) day period, for which Licensee has been given notice and an
opportunity to cure (if any) as provided herein, Licensor may also immediately
terminate this Agreement upon any subsequent breach of the same provision within
such ninety (90) day period without providing notice of breach or opportunity to
cure.

 

  20.2

Upon expiration or termination of this Agreement, Licensee shall immediately
cease the manufacture of Licensed Products other than work in process, which may
be completed, and shall not thereafter use TOMMY BAHAMA

 

28



--------------------------------------------------------------------------------

 

Marks on the Licensed Products or on any promotional and packaging materials,
labels, literature, stationary or other items bearing the TOMMY BAHAMA Marks;
provided, however, in the event of the expiration or termination of this
Agreement, Licensee shall have the Sell-Off Period to dispose of its inventory
of Licensed Products in stock from the Termination Date or Expiration Date,
whichever applies, on a non-exclusive basis, provided:

 

  (a) If the parties have not agreed to extend the Contract Term, then six
(6) months prior to the Expiration Date, Licensee shall furnish Licensor with a
written statement stating the quantity of on-hand and in-process inventory of
Licensed Product it has in stock;

 

  (b) Within thirty (30) days before the Expiration Date or within ten (10) days
after the Termination Date, Licensee shall provide Licensor with a statement
indicating the number and description of Licensed Products which it has on hand,
or is in the process of manufacturing, as of the date of expiration or
termination and the amount of such inventory necessary to fill Licensee’s
existing customer orders with such documentation provided to Licensor.

 

  (c) Licensor shall have the option of conducting a physical inventory in order
to ascertain or verify such inventory and/or statement and Licensor shall have
the right in its sole discretion to purchase all such inventory at the landed
standard manufacturing cost of the inventory. In such event Licensee shall
forfeit its rights hereunder to dispose of such inventory in accordance with the
Sell-Off Period.

 

  (d) Licensee shall provide Licensor with a monthly inventory report during the
Sell-Off Period;

 

  (e) Such Licensed Product conforms to the samples previously approved in
accordance with Section 4;

 

  (f) Licensee shall not then be in default in payment of royalties hereunder or
of any provisions of this Agreement;

 

  (g) All royalties, with respect to such Sell-Off Period, shall be reported and
paid on a monthly basis on a form substantially similar to the Monthly
Statements on “Exhibit K,” and shall be paid monthly based on Licensee’s actual
sales of Licensed Product during the Sell-Off Period and said royalties shall
not be credited against any Guaranteed Minimums;.

 

  (h) All sales of Licensed Products during the Sell-Off Period are subject to
the provisions of this Agreement;

 

29



--------------------------------------------------------------------------------

  (i) Licensee shall not sell Licensed Product to jobbers, wholesalers, or any
entity which does not resell directly to consumers

 

  (j) The Licensor may itself use or license the use of TOMMY BAHAMA Marks in
any manner; and

 

  (k) Licensee does not expressly refuse to partake in the Sell-Off Period at
the time that such Sell-Off Period is granted; which, if such is the case, means
that Licensee is deemed to be in Sell-Off Period for the full period granted
hereunder.

 

  20.3 In the event such Licensed Products do not conform to the samples
submitted in accordance with Section 4, Licensee shall immediately remove all
TOMMY BAHAMA Marks, including labels and promotional and packaging materials
from the Licensed Products. In all other events, Licensee shall remove and
return to Licensor all TOMMY BAHAMA Marks including labels and promotional and
packaging material from any Licensed Product remaining in its inventory six
(6) months after the date of termination or expiration of this Agreement.

 

  20.4 Upon expiration or termination of this Agreement, Licensor shall be
entitled to all royalties due as of the date of expiration or termination.

 

  20.5 Within ten (10) business days after expiration or termination, Licensee
shall deliver and return to Licensor any and all documents embodying Licensor’s
Confidential Information.

 

  20.6 Neither the expiration nor earlier termination of this Agreement due to
causes imputable to Licensee shall relieve Licensee from its duty of
nondisclosure provided herein, or from obligations for payments then due or
accrued hereunder, or for any damage caused to Licensor.

 

  20.7 Upon termination or expiration of this Agreement, all rights granted
herein shall revert to Licensor, which may license others to use the TOMMY
BAHAMA Marks in any way whatsoever. Licensee shall, thereafter, refrain from all
further use of TOMMY BAHAMA Marks, subject to use during the Sell-Off Period.

 

  20.8 In the event of termination or upon the occurrence of a breach of this
Agreement by Licensee, Licensee shall pay to Licensor any royalties then owed to
it pursuant to this Agreement, the total Guaranteed Minimum Annual Royalty
amounts remaining unpaid for the balance of the Contract Term, as well as an
amount equal to any other actual damages Licensor may have suffered on account
of such termination or the acts or omissions from which termination resulted.

 

  20.9 Licensor shall have and hereby reserves all rights and remedies which it
has, or which are granted to it by operation of law, to enjoin the unlawful or
unauthorized use of the TOMMY BAHAMA Marks, to collect royalties payable by
Licensee pursuant to this Agreement and to be compensated for damages for breach
of this Agreement.

 

30



--------------------------------------------------------------------------------

  20.10 Bankruptcy.

 

  (a) If Licensee shall become insolvent under either the U.S. Bankruptcy Code
or the Uniform Commercial Code of the State of New York, or shall make an
assignment for the benefit of creditors, or files for any relief under any
bankruptcy law or regulation in any jurisdiction or place, including, without
limitation, the Bankruptcy Code, or shall make an assignment for the benefit of
creditors, or if Licensee shall be made a defendant in any proceeding under
bankruptcy, insolvency, reorganization or receivership law, other than an
involuntary bankruptcy which is not stayed or discharged within ninety
(90) days, or if Licensee shall be adjudged bankrupt, or if a receiver or
trustee for the property of Licensee shall be appointed, this Agreement shall
hereupon terminate at the option of Licensor.

 

  (b) The parties hereby agree and intend that this Agreement is an executory
contract governed by Section 365 of the Bankruptcy Code.

 

  (c) In the event of Licensee’s bankruptcy, the parties intend that all
royalties payable under this Agreement following the commencement of a
bankruptcy case shall be deemed administrative priority claims under the
Bankruptcy Code because the parties recognize and agree that the bankruptcy
estate’s enjoyment of this Agreement will (i) provide a material benefit to the
bankruptcy estate during its reorganization and (ii) deny Licensor the benefit
of the exploitation of the rights through alternate means during the bankruptcy
reorganization.

 

  (d) The parties acknowledge and agree that any delay in the decision of a
debtor-in-possession or trustee of the bankruptcy estate to assume or reject the
Agreement (the “Decision Period”) materially harms Licensor by interfering with
Licensor’s ability to alternatively exploit the rights granted under this
Agreement during a Decision Period of uncertain duration. The parties recognize
that arranging appropriate alternative exploitation of the TOMMY BAHAMA Marks a
time consuming and expensive process and that it is unreasonable for Licensor to
endure a Decision Period of extended uncertainty. Therefore, the parties agree
that the Decision Period shall not exceed sixty (60) days.

 

  (e) Licensor, in its interest to safeguard its valuable interests (including,
without limitation, its intellectual property rights in the TOMMY BAHAMA Marks),
has relied on the particular skill and knowledge base of Licensee. Therefore,
the parties acknowledge and agree that in a bankruptcy context this Agreement is
a license of the type described by Section 365(c)(1) of the Bankruptcy Code and
may not be assigned without the prior written consent of Licensor.

 

31



--------------------------------------------------------------------------------

21 INDEMNITY AND DISCLAIMER

 

  21.1 Licensor hereby agrees to defend, indemnify and hold the Licensee and/or
any of its related entities, officers, directors, employees, and/or agents
(“Licensee Indemnitees”) harmless against any and all legitimate bona fide
claims, demands, causes of action, damages and judgments of any third parties
arising solely out of the use of the TOMMY BAHAMA Marks by the Licensee in
accordance with this Agreement or material breach of any representation or
warranty made by Licensor of this Agreement, provided that the Licensee shall
give notice to the Licensor within ten (10) business days after notification of
each such claim, demand, cause of action or judgment. With respect to the
foregoing indemnity, the Licensor agrees to defend and hold the Licensee
harmless including, but not limited to, reasonable attorney’s fees, expert fees
and court costs. The Licensor shall have the right to undertake and conduct the
defense of any cause of action so brought and handle any such claim or demand
with attorneys of its own selection. The provisions of this paragraph and
Licensor’s obligations hereunder shall survive the expiration or termination of
this Agreement Notwithstanding anything stated in this paragraph, Licensor has
no duty to indemnify or otherwise hold harmless the parties provided for herein
in the event the claims, demands, causes of action and judgments of any third
parties are caused by Licensee’s breach of this Agreement or any negligence on
the part of the Licensee and/or any of the Indemnitees as defined in this
section.

 

  21.2 Licensee hereby agrees to defend, indemnify and hold the Licensor and/or
any of its related entities, officers, directors, employees and/or agents
(“Indemnitees”) harmless against any and all claims, demands, causes of action
and judgments arising out of Licensee’s manufacture, distribution, shipment,
advertising, promotion, offering for sale and/or sale of Licensed Products
and/or the promotional and packaging material depicting such TOMMY BAHAMA Marks
or relating to any breach by Licensee of this Agreement (or a claimant’s
allegation of facts that, if true, would constitute such a breach) provided that
the Licensor shall give notice to the Licensee within ten (10) business days
after notification of each such claim, demand, cause of action or judgment. With
respect to the foregoing indemnity, the Licensee agrees to defend and hold the
Licensor harmless at no cost or expense to the Licensor whatsoever, including,
but not limited to, reasonable attorney’s fees, expert fees and court costs. The
Licensee shall have the right to undertake and conduct the defense of any cause
of action so brought and handle any such claim or demand with attorneys of its
own selection. The provisions of this section and Licensee’s obligations
hereunder shall survive the expiration or termination of this Agreement.

 

  21.3

The expressed warranties, if any, contained in this Agreement are in lieu of all
other warranties, guarantees, promises, affirmations or representations, express
or implied, which could be deemed applicable to this license and to the Licensed
Products manufactured, used or sold hereunder. NO EXPRESSED WARRANTIES AND NO
IMPLIED WARRANTIES AS TO THE MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE
OR USE OR OTHERWISE, OF THE LICENSED PRODUCTS

 

32



--------------------------------------------------------------------------------

 

OTHER THAN THOSE WHICH MAY BE EXPRESSLY SET FORTH IN THIS AGREEMENT SHALL APPLY.
LICENSEE HEREBY WAIVES ALL OTHER WARRANTIES, GUARANTEES, CONDITIONS AND
LIABILITIES, EXPRESSED OR IMPLIED, ARISING BY LAW OR OTHERWISE.

 

22 INSURANCE & LOSS

 

  22.1 Licensee shall maintain, at its sole expense, the following insurance
coverage, with a financially sound insurance company having an A.M. Best Rating
of A-(VI) or better, throughout the term of this Agreement and for a period of
three (3) years after its expiration or termination: (i) worker’s compensation,
occupational disease, employer’s liability (with limits of not less than $1
million for bodily injury by accident for each accident, and $1 million for
bodily injury by disease for each employee), disability benefit and other
similar insurance required under laws of the state that apply to the activities
to be performed by Licensee under this Agreement; (ii) commercial general
liability insurance including products liability, blanket contractual liability,
personal injury and advertising liability coverage with a combined single limit
of $3 million per occurrence for bodily injury, including death and property
damage; (iii) comprehensive automotive liability insurance for both owned and
non-owned vehicles used by Licensee either on or away from premises with a
combined single limit of $1 million per occurrence for bodily injury, including
death and property damage; and (iv) umbrella excess liability insurance, with a
combined single limit of $2 million per occurrence for bodily injury, including
death and property damage.

 

  22.2 Licensee shall ensure that OXFORD INDUSTRIES, INC., its subsidiaries,
divisions (including TOMMY BAHAMA GROUP, INC.), joint ventures, directors,
officers, employees, agents and assigns, shall be named as additional insureds
with respect to the insurance described in clause (ii) through (iv) of
Section 22.1. Licensee shall, within ten (10) days after execution of this
Agreement, deliver to Licensor a certificate of such insurance from the
insurance carriers, describing the scope of coverage and the limits of
liability, naming the additional insureds required by this Section 22 and
providing that the policy may not be canceled or amended without at least thirty
(30) days prior written notice to Licensor.

 

  22.3 Regardless of any limited liability associated with Section 24 of this
Agreement, in the event of partial loss or destruction of any Licensed Products
due to an unanticipated event such as, but not limited to, fire, water damage,
vandalism, or transport mishap, Licensee must gain approval from Licensor, in
writing, before any methods of salvage or destruction of the Licensed Products
are used. Under no circumstances will Licensee’s insurance carrier be in a
position to control the destiny of such products. Licensor’s approval of a
reasonable disposal method shall not be unreasonably withheld. Any salvage
activity that could diminish the reputation or integrity of the TOMMY BAHAMA
mark and its well-known reputation for superior quality shall be deemed
unreasonable.

 

33



--------------------------------------------------------------------------------

23 JOINT VENTURE

This Agreement does not create an agency, partnership, franchise, or joint
venture. Nothing herein contained shall be so construed as constituting Licensee
an agent of or authorizing Licensee to incur financial obligations on Licensor’s
behalf without Licensor’s authorization in writing, except as specifically
stated herein.

 

24 FORCE MAJEURE

Neither party shall be liable to the other for any loss, injury, delay or damage
whatsoever suffered or incurred by the other party due to causes beyond such
party’s control, including but not limited to, acts of God, strikes or other
labor disturbances or third parties, war, act of terror, sabotage, and any other
cause or causes, whether similar or dissimilar to those herein specified, which
cannot be controlled by such party.

 

25 CHOICE OF LAW & FORUM

 

  25.1 This Agreement has been negotiated, prepared, executed and delivered in
several jurisdictions, including the State of New York, United States of
America. Accordingly, in order to establish with certainty that this Agreement
will be governed by one body of well-developed commercial law, the parties
hereto have expressly agreed that this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, applicable to
contracts executed and fully to be performed therein, to the exclusion of any
other applicable body of governing law including, without limitation, the United
Nations Convention on Contracts for the International Sale of Goods.

 

  25.2 The parties hereby consent to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any of the
courts of the State of New York in any dispute arising under this Agreement and
agree further that service of process or notice in any such action, suit or
proceeding will be effective if in writing and issued as provided in Section 16.

 

34



--------------------------------------------------------------------------------

26 WAIVER

The failure of either party at any time or times to demand strict performance by
the other of any of the terms, covenants or conditions set forth herein shall
not be construed as a continuing waiver or relinquishment of said rights or of
any other right hereunder, and each party may at any time demand strict and
complete performance by the other of any of the terms, covenants or conditions
set forth herein.

 

27 VALIDITY

In the event that any one or more provisions or terms contained in this
Agreement are found invalid or unenforceable, the validity or enforceability of
this Agreement as a whole or of any remaining provisions or terms contained
herein shall not in any way be affected or impaired.

 

28 ENTIRE AGREEMENT

 

  28.1 This Agreement is the entire agreement between the parties hereto with
respect to the subject matter hereof. This Agreement and the license granted
herein shall be binding upon and inure to the benefit of the parties and their
respective successors, permitted assignees, heirs, executors and personal
representatives.

 

  28.2 The making, execution, and delivery of this Agreement has not been
induced by any representations, statements or warranties, other than those
expressly set forth herein. All the terms of this Agreement are herein set forth
and neither this Agreement or any part hereof may be waived, modified,
supplemented, or otherwise altered, unless by a writing signed by an officer of
each party.

 

29 RESERVATION OF RIGHTS

Any right not specifically granted herein to Licensee is expressly reserved by
Licensor.

 

30 EXHIBITS

All Exhibits are incorporated into this Agreement and may be revised by Licensor
at any time, subject to the consent of Licensee to any substantive change in the
performance required from Licensee.

 

35



--------------------------------------------------------------------------------

31 SURVIVAL

The obligations contained Sections 13.12, 14, 20, 21, and 22 herein shall
survive any termination of this Agreement.

 

32 INTERPRETATION

The headings of the sections of this Agreement are for convenience only and in
no way limit or affect the terms or conditions of this Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

TOMMY BAHAMA GROUP, INC. By:  

 

Name:  

 

Title:  

 

PHOENIX FOOTWEAR GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

37



--------------------------------------------------------------------------------

EXHIBIT A

Authorized Licensed Trademarks

 

Trademark   Type Tommy Bahama®   Word Mark LOGO [g24793image1.jpg]   Logo LOGO
[g24793image2.jpg]   Logo LOGO [g24793image3.jpg]   Logo Tommy Bahama Relax  
Word Mark

If Licensee has more than three (3) Contract Year’s remaining in the Contract
Term, then Licensee shall have the right of first offer to submit a proposal to
add any new mark that is a Tommy Bahama trademark, to the Licensed Products. The
proposal must include a five (5) year business plan (or the number of years left
in the Contract Term if less than five) outlining projected sales figures,
pricing and volumes by distribution channel. Licensor shall have fifteen
(15) days in which to approve or disapprove any proposal made by Licensee with
respect to such proposal, at Licensor’s sole discretion. It is understood
between the parties that if Licensee does not receive a written response (which
may be by e-mail) from Licensor within five (5) business days after the fifteen
(15) business day period detailed above, the Licensor shall be deemed not to
have accepted such proposal.

 

38



--------------------------------------------------------------------------------

Exhibit B

Authorized Licensed Products and Territory

Products:

Men’s footwear, Men’s hosiery, Men’s belts, Men’s wallets, Men’s documents cases
and Men’s business card cases, Men’s shave kits, Men’s key fobs, and Men’s money
clips.

Territory:

United States of America including its territories and possessions, Canada, and
UAE.

 

39



--------------------------------------------------------------------------------

Exhibit C

Contract Term

Year 1: February 2, 2009 – February 1, 2010

Year 2: February 2, 2010 – February 1, 2011

Year 3: February 2, 2011 – February 1, 2012

Year 4: February 2, 2012 – February 1, 2013

Year 5: February 2, 2013 – February 1, 2014

At least one (1) year, but no more than 18 months, before the expiration of the
Contract Term, Licensee may request renewal of this Agreement, and such renewal
may be granted by Licensor in its sole discretion. Licensor shall notify
Licensee of its decision of renewal within thirty (30) days from the receipt of
the request for renewal of its decision to renew or not renew this Agreement.

 

40



--------------------------------------------------------------------------------

EXHIBIT D

Sales of Licensed Products to TB Stores

It is agreed between the parties that footwear of the Licensed Product that will
be sold to TB Stores shall be at a price that is ****** of such goods offered by
Licensee. The ****** of the retail price, for each Contract Year shall ******:

 

Contract Year   ****** Year 1   ******% Year 2   ******% Year 3   ******% Year 4
  ******% Year 5   ******%

The parties agree that Licensee will use best efforts to assist with any returns
if certain Licensed Products are not meeting expectations. Licensee shall charge
Licensor a restocking fee of $****** per unit for each accepted return.

Licensee shall offer all other Licensed Products to TB Stores at a price that is
****** of such goods offered by Licensee.

 

41



--------------------------------------------------------------------------------

Exhibit E

Minimum Net Sales

With respect to each Contract Year during the Contract Term, Licensee must
generate the greater of (i) the Minimum Net Sales of Licensed Product as set
forth in the table below, or (ii) the previous Contract Year’s Net Sales. The
Table below also sets out the Wholesale Minimum Net Sales that are included in
the Minimum Net Sales. The Wholesale Minimum Net Sales are Net Sales to Approved
Customers excluding the TB Stores. The Wholesale Minimum Net Sales must also be
met for each Contact Year.

 

Contract Year    Minimum Net Sales    Wholesale Minimum Net Sales Year 1   
$******    $****** Year 2    $******    $****** Year 3    $******    $******
Year 4    $******    $****** Year 5    $******    $******

 

42



--------------------------------------------------------------------------------

Exhibit F

Guaranteed Royalty

With respect to each Contract Year during the Contract Term, Licensee shall pay
to Licensor a percentage of Minimum Net Sales in the form of a Guaranteed
Royalty as set forth in the table below. Guaranteed Royalty payments are
nonrefundable, and applicable towards the Earned Royalty amounts for Licensed
Products due under this Agreement.

 

Contract Year    Guaranteed Royalty   

Percentage of Minimum

Net Sales (excluding TB Stores)

Year 1    $******    ******% Year 2    $******    ******% Year 3    $******   
******% Year 4    $******    ******% Year 5    $******    ******%

This Agreement is contingent on payment in full of $****** no later than
January 31, 2009 due and owing Licensor by Licensee under the current License
Agreement by and between Licensor and Phoenix Delaware Acquisition, Inc. of as
of February 2, 2009 (which may be paid in installments by Licensee, if it so
chooses, between the Execution Date and January 31, 2009). This outstanding
balance must be paid in full no than January 31, 2009 or this Agreement will be
null and void.

 

43



--------------------------------------------------------------------------------

Exhibit G

Earned Royalty

Licensee shall pay to Licensor an Earned Royalty on Net Sales of all Licensed
Products (except for sales to TB Stores) sold by Licensee during each Contract
Year during the Contract Term as follows:

 

1. ****** Percent (******%) of Licensed Products for Contract Year 1. ******
Percent (******%) of Net Sales of Licensed Products for the remaining Contract
Years.

 

2. During each Contract Year, Close-Outs shall equal no more than ****** percent
(******%) of the Net Sales of Licensed Products sold. If more than ******
percent (******%) of the Net Sales of Licensed Products are generated by
Close-Outs, Licensee must immediately notify Licensor in writing (including an
explanation).

 

44



--------------------------------------------------------------------------------

Exhibit H

Advertising & Marketing

National Advertising

During each of the Contract Years set forth in Column A of the following table,
Licensee shall spend no less than the greater of (i) the applicable monetary sum
for National Advertising as set forth in Column B in the table below, or
(ii) the percentage of Net Sales set forth in Column C in the table below.

 

Column A

Contract Year

  

Column B

National Advertising

  

Column C

Percentage of

Minimum Net Sales

Year 1    $******    ******% Year 2    $******    ******% Year 3    $******   
******% Year 4    $******    ******% Year 5    $******    ******%

Marketing Support

During each of the Contract Years set forth in Column A of the following table,
Licensee shall spend no less than) the percentage of Net Sales set forth in
Column B of the table below.

 

Column A

Contract Year

  

Column B

Percentage of Net Sales

Year 1    ******% Year 2    ******% Year 3    ******% Year 4    ******% Year 5
   ******%

Branded Marketing Materials

During each of the Contract Years, Licensee’s Branded Marketing Materials shall
be consistent with the terms set forth in the table below.

 

Showrooms and Tradeshows  

•        Main and secondary showroom: design and décor

•        Tommy Bahama branded environment: décor, displays and signage

•        Lifestyle framed images, furniture and props

 

 

45



--------------------------------------------------------------------------------

Event Planning & Launch  

•        Sales meeting: branded presentation

•        Media plan: trade

•        Invitations and guest / press lists

•        President’s letter, buyer notification, save the date mailers,
packaging

•        Set-up: Tommy Bahama environment, props

•        Details: location, décor, food, cocktails, goodie bags

•        In-store seminars: scheduled to coincide with the consumer launch

 

Point of Sale Materials  

•        Available for retail trade launch

•        Materials: wood signs, banners, tent card, counter cards

•        Environment guidelines: appropriate paint colors, molding and
wainscoting

•        Fixture programs

•        Prop packages: tropical plants, framed images

•        Presentation format: fabric swatch book, fabric headers

•        Packaging: hangtags, fabric tags, branded swatch cards

•        Postcards for retail partners: pre and post launch

 

Advertising & Marketing Extras  

•        Trade and consumer ads

•        Photography

•        Direct mailings

 

46



--------------------------------------------------------------------------------

Exhibit I

Approved Additional Licensors, Brands and Logos of Licensee

ADDITIONAL LICENSORS:

A. VF Corporation

BRANDS AND LOGOS:

A. VF

 

CHAMBERS BELT COMPANY VF MASS BRANDS Wrangler Hero    Men’s and Boy’s Belts &
Accessories    Men’s and Boys’ Belts, personal accessories, including wallets,
key fobs, travel cases, and gift sets                                Timber
Creek by Wrangler    Men’s Belts & Accessories    Men’s and Boys’ Belts,
personal accessories, including wallets, key fobs, travel cases, and gift sets
                               Wrangler Outdoor Gear    Men’s Belts &
Accessories    Men’s and Boys’ Belts, personal accessories, including wallets,
key fobs, travel cases, and gift sets                                Wrangler
Jeans Company    Men’s and Boy’s Belts & Accessories    Men’s and Boys’ Belts,
personal accessories, including wallets, key fobs, travel cases, and gift sets
                               Riders    Ladies’ Belts & Accessories    Ladies’
and Girls’ belts, handbags, and personal accessories

 

VF WESTERN BRANDS Wrangler Western    Men’s, Boys’, Ladies’, and Girls’ Belts   
  20X Western    Men’s, Ladies, and Girls’ Belts      Rugged Wear    Men’s Belts
    

 

CHAMBERS BELT COMPANY VF LEE BRANDS Lee    Men’s and women’s footwear, belts and
small leather goods     

 

47



--------------------------------------------------------------------------------

EXHIBIT J

******

 

48



--------------------------------------------------------------------------------

ADDENDUM 1 TO EXHIBIT J

Additional Approved Retailer Request Form

 

Requested By:

      Date:      

 

Company Name:         Doing Business As:         Address:                
Telephone:         Facsimile:         Principal / Owner:        
Number of Stores:         Locations:         Wholesale Volume:        
Other Brands Carried       (Comparable to TB):           Other TB Products      
Carried (w/ Acct #):           Consumer Profile:           Other Information:   
      

NOTE: Please Attach Pictures of the Inside and Outside of Store.

 

Approved By:       Date:   _____________________  

 

49



--------------------------------------------------------------------------------

Exhibit K

Quarterly Statements

Statement of Sales and Royalties Prepared for Tommy Bahama Group, Inc.

Licensee:                                                  For Quarter Ending:
                                        

 

    Quarter 1   Quarter 2   Quarter 3   Quarter 4   TOTAL

Gross Sales

 

  $   $   $   $   $

Returns

 

  $   $   $   $   $

Trade Discounts

 

  $   $   $   $   $

Total Net Sales

 

  $   $   $   $   $          

Net Sales of Licensed

Products (excluding

Close-Outs)

  $   $   $   $   $

 

Royalty Rate

 

% of Net Sales (excluding Close-Outs)

 

= Earned Royalty   $   $   $   $   $          

Close-Out

Net Sales

  $   $   $   $   $

Close-Out

Royalty Rate

 

% of Close-Out Net Sales

 

= Earned Royalty for

Close-Outs

  $   $   $   $   $          

Close-Out Sales % of

Total Net Sales

                  %

Additional Royalty on

Closeout Sales (if any)

                  $

Total Earned Royalty

 

  $   $   $   $   $

I certify that the above information is complete and accurate.

 

 

    Name:  

 

  Title:  

 

    Date:  

 

 

 

50



--------------------------------------------------------------------------------

Exhibit L

STATEMENT OF ESTIMATED MONTHLY NET SALES

Statement Of Estimated Monthly Net Sales Prepared For: Tommy Bahama Group, Inc.

 

Licensee:   

 

   Mark(s):    Tommy Bahama® and Design Logos    For Month Ending:   
                                            Estimated Net Sales:   
                                           

Estimated Net Sales of Licensed Products for the remainder of Contract Year
ending February 2, 20    , broken out by month and type:

 

 

Month

  

 

Licensed Products/Full

Price

 

  

 

Close-Out/Off Price

Licensed Products

 

  

 

Total Net Sales

        February                        March                        April     
                  May                        June                        July   
                    August                        September                     
  October                        November                        December     
                  January                        TOTAL               

 

51



--------------------------------------------------------------------------------

Exhibit M

******

 

52



--------------------------------------------------------------------------------

EXHIBIT N

Notice to Third Parties

NOTICE TO MANUFACTURERS, SUBCONTRACTORS, SUPPLIERS, DISTRIBUTORS,

TRANSPORTERS, AND OTHER THIRD PARTIES

Name:

                                       
                                         
                                                                             

Address:

                                       
                                         
                                                                             

This is to serve as notice to the above-named Third Party that TOMMY BAHAMA
GROUP, INC. (“TBG”) has licensed                                          to use
certain preferred selections of fabric, material, styles, designs, patterns or
color combinations created by TBG (“Licensed Designs”) in connection with the
production of                                          to be sold by
                                         under the TOMMY BAHAMA name and
trademarks (“Licensed Products”).

TBG has granted                                          the right to utilize
the services of the above-named Third Party on the condition that such Third
Party will utilize those Licensed Designs solely in connection with Licensed
Products. It will NOT make use of those Licensed Designs in the production,
distribution or sale of any other items of merchandise that may be produced,
distributed or sold by the above-named Third Party on its own behalf or on
behalf of another. Any violation by the Third Party of these restrictions shall
be grounds for immediate termination of the Third Party’s services relating to
Licensed Products, and may be the basis for a legal infringement action by TBG
against the Third Party.

ACCEPTED AND AGREED:

 

[NAME OF LICENSEE]               [NAME OF THIRD PARTY]   By:  

 

    By:  

 

 

Title:  

 

    Title:  

 

 

 

53



--------------------------------------------------------------------------------

Exhibit O

Supplier Agreement and Certification

MANUFACTURING AGREEMENT

THIS AGREEMENT is made as of the                 day of                 ,
200    , by and between         [Licensee]                        , having an
office at                                          (hereinafter referred to as
the “Company”), and                                          having an office at
                                         (hereinafter referred to as the
“Manufacturer”).

WITNESSETH:

WHEREAS, Manufacturer is engaged in the manufacture of garments and/or other
items of merchandise:

WHEREAS, Company wishes to contract with Manufacturer for manufacture of certain
products from time to time (“Products”), which will bear the trademark TOMMY
BAHAMA, and any related logos, crests, emblems or symbols, and all combinations,
forms and derivatives thereof as are from time to time used by Company or any of
its affiliates, whether registered or unregistered (the “Trademarks”); and

WHEREAS, Company has been licensed by the Tommy Bahama Group, Inc. (“TBG”), the
owner of all rights, title and interests in and to the Trademarks, to use the
Trademarks.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

1. THE PRODUCTS.

Company and TBG have created certain designs and patterns from which
Manufacturer will create three-dimensional samples. Company shall advise
Manufacturer if the samples meet Company’s quality requirements within fifteen
(15) days of receipt. Manufacturer shall make any modifications to the samples
as required by Company. Samples accepted by Company shall be designated as
prototypes for the purposes of this Agreement.

2. TERM.

(a) The term of this Agreement shall commence as of the date hereof and continue
through May 31,                     .

(b) In the event the Manufacturer shall have faithfully performed each and every
obligation of this Agreement during the Term referred to in Paragraph 2(a)
above, then this Agreement shall automatically renew from month to month
commencing immediately upon expiration of the term, unless either party has
given the other thirty (30) days written notice of its intention to terminate
the Agreement.

 

54



--------------------------------------------------------------------------------

3. MANUFACTURE.

(a) Manufacturer shall only manufacture the specific number of Licensed Products
as requested by Company and at no time shall manufacture excess goods or
overruns. Manufacturer shall not sell any Licensed Products bearing the
Trademarks to any third parties without the express written consent of the
Company.

(b) Manufacturer shall manufacture the Licensed Products and packaging to
conform in quality and specifications to the prototypes as defined in Paragraph
1, above.

(c) All Licensed Products and packaging manufactured by Manufacturer shall be
delivered to locations specified by Company or directly to the Company,
whichever Company may direct.

4. COMPLIANCE WITH CODE; APPLICABLE LAWS.

(a) Attached hereto as Addendum A is TBG’s Supplier Code of Conduct (the “Code”)
which applies to any entity manufacturing merchandise under any of the
trademarks owned by or licensed to TBG (Including the components therefore). As
a condition to manufacturing Licensed Products hereunder, the Manufacturer shall
comply with the terms of the Code and evidence such compliance by, (1) upon
execution of this Agreement, executing the Code in the form as attached or such
other form as provided by TBG, and returning such document to TBG, and
(2) publicly displaying the Code in the language of the applicable country, in a
form as provided by TBG from time to time, in a clearly visible location in
Manufacturer’s facility at all times while this Agreement is in effect.

(b) In order to ensure compliance with the Code, Company has developed a program
of monitoring its manufacturers and such manufacturers’ subcontractors
(hereinafter the “Supplier Monitoring Program”). As a condition to manufacturing
Licensed Product hereunder, Manufacturer hereby agrees that it shall cooperate
fully with the Supplier Monitoring Program, which cooperation includes but is
not limited to Company’s inspections in accordance with Paragraph 5, below.

(c) For purposes of this Agreement a “Subcontractor” means an entity or an
individual that or whom Manufacturer either hires or pays to perform the
manufacturing tasks that Manufacturer could otherwise perform itself at its own
facility or through its own employees and staff. A “Supplier” means an entity or
individual that produces components bearing the Trademarks or fabric for the
Licensed Products and provides such components to the Manufacturer in order to
assemble the finished merchandise. Prior to utilizing any Subcontractor or
Supplier, Manufacturer shall provide written notice to Company of: (i) the name
and address of each such Subcontractor and Supplier; (ii) the nature and type of
work performed or product supplied to Manufacturer; and (iii) duration of the
Subcontractor or Supplier relationship.

(d) Within thirty (30) days from executing this Agreement for any existing
Subcontractor and Suppliers, and within thirty (30) days after establishing a
new arrangement with a Subcontractor or Supplier, Manufacturer shall obtain and
provide to Company the signature of an authorized representative from each of
its Subcontractors (if any) on a Manufacturing Agreement in the same form as

 

55



--------------------------------------------------------------------------------

this Agreement. Manufacturer shall further obtain and provide to Company the
signature of an authorized representative from each of Manufacturer’s Suppliers
on a Certification in the same form as that which is attached hereto and
hereafter referred to as Addendum B, and provided by Company from time to time,
or such other form as provided by Company. In the event Manufacturer has
knowledge of, has reason to believe, or should have reason to know that any
Supplier or Subcontractor used by Manufacturer is in breach of the Certification
or Manufacturing Agreement, as the case may be, Manufacturer shall immediately
notify Company and Manufacturer shall, at its sole expense, take immediate
action to require the breaching party to rectify such breach, including, where
Company deems it necessary, immediate termination of its relationship with such
Supplier or Subcontractor. If Manufacturer fails to take immediate action,
Company shall have the right, at Manufacturer’s sole expense, to pursue all
available remedies to protect its rights. Notwithstanding the foregoing,
Manufacturer acknowledges that it will remain primarily liable and completely
obligated under all of the provisions of this Agreement with respect to the
production of Products hereunder. Further, such Manufacturer failure shall be
grounds for termination of this Agreement.

(e) Manufacturer certifies that it has in effect a program of monitoring its
Subcontractors and Suppliers which manufacture TBG brand merchandise which is
sufficient to ensure their compliance with the Code and all applicable state,
local and foreign laws and regulations pertaining to wages, overtime
compensation, benefits, hours, hiring and employment, workplace conditions and
safety, the environment, collective bargaining, freedom of association and that
their products and/or the components thereof are made without the use of child
(persons under the age of 15 or younger than the age for completing compulsory
education, if that age is younger than 15), prison, indentured, exploited
bonded, forced or slave labor.

(f) Manufacturer shall ensure that all merchandise manufactured hereunder shall
be manufactured in compliance with all federal, state and local laws which
pertain to the manufacture of clothing, apparel, and other merchandise including
the Flammable Fabrics Act, as amended, and regulations thereunder and
Manufacturing guarantees, that with regard to all products, fabrics or related
materials used in the manufacture of the Licensed Products, for which
flammability standards have been issued, amended or continued in effect under
the Flammable Fabrics Act, as amended, reasonable and representative tests, as
prescribed by the Consumer Product Safety Commission, have been performed which
show that the Licensed Products at the time of their shipment or delivery
conform to the above-referenced flammability standards as are applicable.

(g) Manufacturer shall manufacture or cause to manufacture all Licensed Products
(including components thereof) manufactured in the United States, in compliance
with all applicable requirements of Sections 6, 7, and 12 of the Fair Labor
Standards Act, as amended, and all regulations and orders of the United States
Department of Labor under Section 14 thereof, and applicable state and local
laws pertaining to child labor, minimum wage and overtime compensation, and, if
the Licensed Products are manufactured outside the United States, in compliance
with all applicable laws, including but not limited to, wage, overtime
compensation, benefits, hours, hiring and employment, workplace conditions and
safety, environmental, collective bargaining, freedom of association laws of

 

56



--------------------------------------------------------------------------------

the country of manufacture and without the use of child (persons under the age
of 15 or younger than the age for completing compulsory education, if that age
is younger than 15), prison, indentured, exploited bonded, forced or slave
labor.

(h) Manufacturer acknowledges that it has read and understands Company’s policy
with regard to the manufacture of Licensed Products for Company. Manufacturer
further agrees that it shall, simultaneous to executing this Agreement, execute
and abide by the Certification attached as Addendum B, and shall execute and
abide by all Certifications provided by Company from time to time. Failure by
Manufacturer to execute and abide by such Certification shall be grounds for
immediate termination of this Agreement by Company.

(i) Manufacturer shall not utilize or permit any Subcontractors or Suppliers to
utilize in the manufacture or treatment of any of the Licensed Products
(including the components thereof) manufactured hereunder any Azo dyes that can
be split into any of the following amines:

 

     CAS #          

4-Aminobiphenlyl

   92-67-1      

Benzidine

   92-87-5      

4-Chloro-o-toluidine

   95-69-2      

2-Naphthylamin

   91-59-8      

o-Aminoazotoluol

   97-56-3      

2-amino-4-nitrotoluol

   99-55-8      

p-Chloroaniline

   106-47-8      

2,4-Diaminoanisole

   615-05-4      

4,4’-Diaminodiphenylmethane

   101-77-9      

3,3’-Dichlorbenzidin

        

Aminoanabenzane

   91-94-1      

3,3’-Dimethoxybenzidine

   119-90-4      

3,3’Dimethylbenzadine

   119-93-7      

3,3’-Dimethyl-

   838-88-0      

4,4’diaminodiphenylmethane

        

p-Kresidin

   120-71-8      

4,4’Methaylen-bis-(2-chloranilin)

   101-14-4      

4,4’Oxydianiline

   101-80-4      

4,4’Thiodianiline

   139-65-1      

o-Toluidine

   95-53-4      

2,4-Toluylenediamine

   95-80-7      

2,4,5-Trimethylaniline

   137-17-7      

o-Anisidine

   137-17-7      

(j) Manufacturer’s use or any of Manufacturer’s Subcontractors or Suppliers use
of the following chemicals in connection with the manufacture or treatment of
any of the Licensed Products (including the components thereof) manufactured
hereunder, shall be in accordance with the following standards or such other
standards Company may designate from time to time:

 

  (i) Formaldehyde: Must be less than 300 p.p.m. when tested in by the
Acetylacetone method in accordance with Japanese law 112.

 

57



--------------------------------------------------------------------------------

  (ii) Pentachlorophenol (Pesticides): Must be less than 5 p.p.m.

 

  (iii) Nickel: In the event any metal parts of a garment or other merchandise
coming into contact with the skin, contain nickel in excess of 0.5 micrograms
per square centimeter/week, Company must be so notified and special warning
labels need to be attached to the garment.

5. INSPECTION.

(a) With or without notice from Company or TBG, Manufacturer shall arrange for
and provide access to Company’s and/or TBG’s representative(s), including, but
not limited to, any independent entity designated by Company or TBG’s legal
representative(s), to: (i) Manufacturer’s manufacturing facility, residential
facilities (if any) and any manufacturing and/or residential facility operated
by and of Manufacturer’s Subcontractors; (ii) Manufacturer’s books, records and
documents necessary to evidence Manufacturer’s compliance with the Code and all
applicable laws, rules and regulations, including, but not limited to, employee
wages, employee timecards, withholding rates and deductions, worker’s contracts
and/or agreements, any company policies affecting employees, evidence of
employee age, shipping documents, cutting reports and other documentation
relating to the manufacture and shipment of the Licensed Products; and
(iii) Manufacturer’s books, records and documents relating to the use of
chemicals and dyestuffs in the fabrics, trims, garments and other merchandise
manufactured hereunder. For purposes of this Paragraph, all such books, records
and Manufacturer shall maintain documents in a secure and readily accessible
location for a period of three (3) years from their creation.

(b) The access provided by Manufacturer as set forth in Paragraph 5(a), above,
shall include Company’s and TBG’s right to inspect, test, and take samples of
the Licensed Products, whether finished or semi-finished, at any time during the
manufacturing process to ensure that the manufacture of the Licensed Products is
in accordance with the terms and restrictions herein contained.

(c) Company shall have the right to reject any Licensed Products or packaging
not meeting the standards described in Paragraph 1, above. Manufacturer shall
not have the right to sell or otherwise distribute any rejected Licensed
Products or packaging. All such products shall be destroyed according to methods
and procedures provided by Company.

 

58



--------------------------------------------------------------------------------

6. SHIPPING LEGEND.

All commercial invoices (bills of lading) which accompany all Licensed Products
must include the following language (either pre-printed or “stamped”):

“We hereby certify that the merchandise (including components thereof) covered
by this shipment was manufactured in compliance with the TBG Supplier Code of
Conduct and: (1) if the merchandise was manufactured in the United States, it
was manufactured in compliance with (a) section 6, 7, and 12 of the Fair Labor
Standards Act, as amended and all regulations and orders of the United States
Department of Labor under section 14 thereof, and (b) state and local laws
pertaining to child labor, minimum wage and overtime compensation; or (2) if the
merchandise was manufactured outside the United States, it was manufactured in
compliance with the wage and hour laws of the country of manufacture and without
the use of child (persons under the age of 15 or younger than the age of
completing compulsory education, if that age is younger than 15), prison,
indentured, exploited bonded, forced or slave labor. We further certify that we
have in effect a program of monitoring our Subcontractors and Suppliers, which
manufacture TOMMY BAHAMA brand merchandise for compliance with the foregoing. We
also certify that the merchandise is in compliance with all laws governing the
designation of country of origin and, if applicable, is being shipped under
legally issued and valid export license or visa.”

Any merchandise shipped that is not accompanied by a commercial invoice bearing
the required language will be subject to rejection and returned at
Manufacturer’s expense and Manufacturer may be charged for any and all costs
that are incurred by Company due to the rejection, including, but not limited
to, damages sustained as a result of Company’s liability to customers, any
resulting fines and penalties and attorneys’ fees for said rejected goods. Such
rejected goods may not be sold or distributed by Manufacturer to any entity
other than Company.

7. USE OF TRADEMARKS.

(a) Except in connection with the manufacture of Licensed Products, Manufacturer
shall not use the Trademarks, in any manner whatsoever (including, without
limitation, for advertising, promotion and publicity purposes), without
obtaining the prior written approval of TBG, which may be withheld in TBG’s sole
discretion. In any event, Manufacturer shall not at any time use, promote,
advertise, display or otherwise commercialize the Trademarks or any material
utilizing or reproducing the Trademarks in any manner. Manufacturer shall not
make any reference in its business materials, advertising or in any of its
business activities to the fact that Manufacturer is being contracted by Company
to manufacture merchandise under any Trademarks owned by or licensed to TBG

(b) The Trademarks will appear on all of the Licensed Products and all packaging
in the manner provided by Company.

 

59



--------------------------------------------------------------------------------

(c) No other trademarks or notices shall appear on Licensed Products or
packaging without Company’s and TBG’s prior written consent in each instance.

(d) Manufacturer’s use of the Trademarks shall inure to the benefit of TBG.
Manufacturer shall take any and all steps required by TBG and the law to perfect
TBG’s rights therein.

8. PROPERTY OF OWNER.

(a) Manufacturer recognizes the great value of the goodwill associated with the
Trademarks and the identification of the Licensed Products with the Trademarks
and acknowledges that the Trademarks and all rights therein and goodwill
pertaining thereto belong exclusively to TBG. Manufacturer further recognized
and acknowledges that a breach by Manufacturer of any of its covenants,
agreements or other undertakings hereunder will cause TBG irreparable damage,
which cannot be adequately remedied in damages in an action at law, and may, in
addition thereto, constitute an infringement of TBG’s rights in the Trademarks,
thereby entitling TBG to equitable remedies, costs and reasonable attorney’s
fees.

(b) To the extent any rights in and to the Trademarks are deemed to accrue to
Manufacturer, Manufacturer hereby assigns any and all such rights, at such time
as they may be deemed to accrue, including the related goodwill, to TBG.

(c) Manufacturer shall (i) never challenge the validity of TBG’s ownership in
and to the Trademarks or any application for registration thereof, or any
trademark registration thereof and (ii) never contest the fact that
Manufacturer’s rights under this Agreement are solely those of a manufacturer
and terminate upon expiration of this Agreement. Manufacturer shall, at any
time, whether during or after the term of the Agreement, execute any documents
reasonably requested by TBG to confirm TBG’s ownership rights. All rights in the
Trademarks other than those specifically granted herein are reserved by TBG for
its own use and benefit.

(d) Without limiting the generality of any other provision of this Agreement,
Manufacturer shall not (i) use the Trademarks, in whole or in part, as a
corporate or trade name or (ii) join any name or names with the Trademarks so as
to form a new trademark. Manufacturer agrees not to register, or attempt to
register, the Trademarks in its own name or any other name, anywhere in the
world.

(e) All provisions of this paragraph shall survive the expiration or termination
of this Agreement.

9. TRADEMARK PROTECTION.

(a) In the event that Manufacturer learns of any infringement or imitation of
the Trademarks or of any use by any person or entity of a trademark similar to
the Trademarks, it shall promptly notify Company and thereupon, Company shall so
notify TBG. TBG shall take such actions as it deems advisable for the protection
of its rights in and to the Trademark and, if requested to do so by TBG,
Manufacturer shall cooperate with TBG in all respects. In no event, however,
shall TBG be required to take any action if it deems it inadvisable to do so.

 

60



--------------------------------------------------------------------------------

(b) TBG shall defend, at its cost and expense, and with counsel of its own
choice, any action or proceeding brought against Manufacturer for alleged
trademark infringement arising out of Manufacturer’s use of the Trademarks in
accordance with the provisions of this Agreement.

(c) Manufacturer shall cooperate with TBG in the execution, filing and
prosecution of any trademark, copyright or design patent applications that TBG
may desire to file and for that purpose Manufacturer shall supply to TBG from
time to time such samples as may be reasonably required.

(d) All provisions of this paragraph shall survive the expiration or termination
of this Agreement.

10. TRANSSHIPMENT. Transshipment is an illegal practice of falsely documenting
the country of origin of the raw materials used to manufacture the Licensed
Products and the finished Licensed Products shipped to the United States in
order to evade quota restraints on the country of actual production and the
shipment of products under counterfeit export licenses or visas. Manufacturer
acknowledges that transshipment, in any form, violates U.S. federal law, that
Company and TBG will review all documents received from Manufacturer to assure
the veracity and the authenticity of the sources of Products and that, upon
indication of transshipment of the Products by Manufacturer, Company or TBG
reserves the right to immediately terminate this Agreement and pursue available
remedies against Manufacturer.

11. SECONDS, THIRDS OR EXCESS GOODS. Manufacturer shall not have the right to
sell any Licensed Products or packaging which are determined to be seconds,
thirds or are in excess of the amount of the Licensed Products requested by
Company. Company shall purchase all seconds, thirds, or excess products,
including trim, at a reasonable fair market price. Company shall have the right
to inspect any seconds, thirds or excess Licensed Products to ensure that they
comply with the terms of this Agreement.

12. STOLEN GOODS OR DAMAGED GOODS. Manufacturer will provide Company with
immediate notice of any stolen Licensed Products or damaged Licensed Products
including Licensed Products that were then in production. With regard to damaged
Licensed Products, Manufacturer shall not have the right to sell any damaged
Licensed Products. With regard to stolen Licensed Products, Manufacturer shall
cooperate with Company with respect to any action regarding the stolen Licensed
Products.

13. DESIGN OWNERSHIP. All rights, including without limitation, copyright, trade
secret and design patent, to designs for the Licensed Products including,
without limitation, artwork, prints, patterns, package designs, labels,
advertising or promotional materials or any other designs using or used on or
affixed thereto, and to any package design, bearing the Trademarks shall, as
between the parties hereto be the property of TBG. All Licensed Products
manufactured from designs submitted by Manufacturer and approved by TBG shall
bear the Trademarks.

 

61



--------------------------------------------------------------------------------

14. CONFIDENTIALITY. During the term of this Agreement and thereafter, each
party shall keep strictly secret and confidential any and all information
acquired from the other party hereto or its designee and shall take all
necessary precautions to prevent unauthorized disclosure of such information.
Manufacturer acknowledges that it will receive from Company prints, designs,
ideas, sketches, and other materials which Company and TBG intend to use on or
in connection with lines of merchandise which have not yet been put into the
channels of distribution. The parties recognize that these materials are
valuable property of TBG. Manufacturer acknowledges the need to preserve the
confidentiality and secrecy of these materials and agrees to take all necessary
steps to ensure that use by it or by its employees and/or agents will in all
respects preserve such confidentiality and secrecy. Manufacturer shall take all
reasonable precautions to protect the secrecy of the materials, samples, and
designs prior to their commercial distribution or the showing of samples for
sale, and shall not manufacture any merchandise employing or adapted from any of
said designs except for Company, TBG or its affiliates or designees.

15. FORCE MAJEURE.

(a) No failure or omission by either of the parties to perform any of its
obligations under this Agreement shall be deemed a breach of this Agreement if
such failure or omission is the result of acts of God, war, riot, accidents,
compliance with any action or restriction of any government or agency thereof,
strikes or labor disputes, inability to obtain suitable raw materials, fuel
power or transportation, or any other factor or circumstance beyond the control
of the party, which is not attributable to the negligence of such party.

(b) Any suspension of performance by reason of this paragraph shall be limited
to the period during which such cause of failure exists, but such suspension
shall not affect the running of the term of this Agreement. However, if the
suspension of performance by reason of this paragraph exceeds six months, either
party may give written notice of termination of this Agreement.

16. MANUFACTURER’S WARRANTIES AND REPRESENTATIONS.

Manufacturer warrants and represents that:

(a) It has and will have throughout the term of this Agreement, the full power,
authority and legal right to execute and deliver, and to perform fully and in
accordance with all of the terms of this Agreement.

(b) The entering of this Agreement by Manufacturer does not violate any
agreements, rights or obligations existing between Manufacturer and any other
person, entity, or corporation.

 

62



--------------------------------------------------------------------------------

(c) It is not engaged in and will not engage in any activities which are in
violation of any applicable domestic foreign or international laws, rules or
regulations, including without limitation laws, rules or regulations governing
labor, the environment, the manufacture and sale of goods, U.S. Customs laws or
illegal transshipment. Company maintains a policy against engaging in any
illegal activities and will not buy or sell products provided throughout the use
of any unlawful or unethical practices.

(d) It accurately states the country of origin on all products, that it does not
and will not transship, and it will act to stop or prevent any known illegal
transshipment activity.

(e) It shall not utilize, nor permit any of its subcontractors or suppliers to
utilize in the manufacture or treatment of any of the Licensed Products
(including the components thereof) manufactured hereunder any AZO dyes that can
be split into any of the amines set forth in Paragraph 3(i), above.

(f) Its use or any of its subcontractors or suppliers use of the chemicals set
forth in Paragraph 3(i) above, in connection with the manufacture or treatment
of any of the Licensed Products (including the components thereof) manufactured
hereunder, shall be in accordance with the standards set forth in Paragraph 3(i)
or such other standards as Company may designate from time to time.

17. COMPANY’S WARRANTIES AND REPRESENTATIONS.

Company warrants and represents that:

(a) it has, and will have throughout the term of this Agreement, the right to
authorize use of the Trademarks to Manufacturer in accordance with the terms and
provisions of this Agreement; and

(b) the entering of this Agreement by Company does not violate any agreements,
rights or obligations existing between Company and any other person, entity, or
corporation.

18. INDEMNIFICATIONS.

(a) Company hereby indemnifies Manufacturer and shall hold it harmless from any
loss, liability, damage, cost or expense (including reasonable attorney’s fees)
arising out of any claims or suits which may be brought against Manufacturer by
reason of the breach by Company of the warranties or representations as set
forth in Paragraph 17, above, provided that Manufacturer gives prompt written
notice, and full cooperation and assistance to Company relative to any such
claim or suit, and that Company shall have the option to undertake and conduct
the defense of any suit so brought. Manufacturer shall cooperate fully in the
respect with Company in the conduct and defense of said suit and/or proceedings.

(b) Manufacturer indemnifies and agrees to hold Company harmless from any loss,
liability, damage, cost or expense (including reasonable attorney’s fees),
arising out of (i) any breach of the terms herein contained; (ii) any claims or
suits by reason of any

 

63



--------------------------------------------------------------------------------

unauthorized use by Manufacturer in connection with the Licensed Products or
Trademarks covered by this Agreement; (iii) Manufacturer’s noncompliance with
any applicable federal, state, or local law or with any other applicable
governmental units or agency’s rules, regulations; and (iv) any alleged defects
and/or inherent dangers in Licensed Products or use thereof.

(c) If reasonably available in the country in which Manufacturer operates it
factory, Manufacturer agrees to obtain, at its own expense, product liability
insurance providing adequate protection for Company and Manufacturer against any
claims or suits in an amount no less than US$3,000,000. If applicable, within
thirty (30) days from the date thereof, Manufacturer undertakes to submit to
Company a fully paid policy or Certificate of Insurance naming Company as an
insured party and, requiring that the insurer shall not terminate or materially
modify such without written notice to Company of at least twenty (20) days.

19. TERMINATION.

(a) Company shall have the right to terminate this Agreement immediately upon
written notice to Manufacturer if Manufacturer breaches any of its obligations
under this Agreement or such other occurrences as outlined below, and such
breach remains uncured or cannot be cured by Manufacturer within ten (10) days
from receipt of notice;

(b) Company shall have the right to terminate this Agreement immediately upon
written notice to Manufacturer, if Manufacturer is found at any time to be in
breach of the representation made in Paragraph 16(e) or if any governmental
agency or other body or office or official vested with appropriate authority
deems the Licensed Products to be harmful or defective in any way, manner or
form, or are being sold distributed in contravention of applicable laws and
regulations or in a manner likely to cause harm;

(c) Company shall have the right to terminate this Agreement immediately upon
written notice to Manufacturer, if Manufacturer manufactures the Licensed
Products without the prior written approval of Company as provided herein;

(d) Company shall have the right to terminate this Agreement upon ten (10) days
written notice to Manufacturer, if Manufacturer is unable to pay its debts when
due, or makes any assignments for the benefit of creditors, or files any
petition under the bankruptcy or insolvency laws of any jurisdiction, country or
place, or has or suffers as a receiver or trustee to be appointed for its
business or property, or is adjudicated a bankrupted or an insolvent;

(e) Company shall have the right to terminate this Agreement upon ten (10) days
written notice to Manufacturer, if Manufacturer fails to make timely delivery of
the Licensed Products; or

(f) Notwithstanding the foregoing provisions, Company shall have the right to
terminate this Agreement, with or without cause, upon thirty (30) days notice to
Manufacturer, providing however, that, upon written approval by Company,
Manufacturer shall have the right to complete any work then in progress.

 

64



--------------------------------------------------------------------------------

20. ACTS UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT.

(a) Upon and after the expiration or termination of this Agreement, Manufacturer
agrees not to make reference in its advertising or its business materials to
having been formerly associated with Company or the Trademarks.

(b) Upon and after the expiration or termination of this Agreement, Manufacturer
will refrain from further use of the Trademarks or of anything confusingly
similar thereto, in connection with the manufacture of any products.
Additionally, Manufacturer shall immediately return all originals and copies of
all sketches, patterns, prototypes, samples or other materials relating to the
Licensed Products to Company.

(c) In the event of expiration or termination of this Agreement, as herein
provided, with the exception of the Licensed Products which Manufacturer may,
with Company’s consent, ship to satisfy any unfilled, confirmed orders for the
current season it had received prior to said expiration or termination, Company
shall have the prior right and option to purchase any or all of the Licensed
Products and packaging materials, as then in Manufacturer’s possession or
carried on its books of account. Upon such termination or expiration,
Manufacturer shall immediately cause physical inventories to be taken of
(i) Licensed Products on hand; (ii) Licensed Products in the process of
manufacture; and (iii) all packaging materials, which inventories shall be
reduced to writing and a copy thereof shall be delivered to Company not later
than fifteen (15) days from termination or expiration. Written notice of the
taking of each inventory shall be given to Company at least forty-eight
(48) hours prior thereto. Company shall have the right to be present at such
physical inventory or to take its own inventory, and to exercise all rights it
has available with respect to the examination of Manufacturer’s books and
records. If Manufacturer does not allow Company to take such inventory, it shall
have not right to sell the remaining Licensed Products without Company’s prior
approval.

(d) Manufacturer recognizes that any sale of the Licensed Products upon
termination or expiration, would cause irreparable damage to the prestige of the
Company and to the Trademarks, and to the goodwill pertaining thereto.

(e) Upon expiration or termination of this Agreement, Manufacturer shall cease
the manufacture of Licensed Products. All the Licensed Products set forth on the
inventories referred to in subdivision (i) and (ii) of Paragraph 20(c) which are
not purchased by Company pursuant to such paragraph may be sold subject to
Company’s prior right to approve the customers in writing and the terms and
conditions of each sale. Such sale shall otherwise be strictly in accordance
with the terms, covenants and conditions of this Agreement as though the
Agreement had not expired or terminated. In no event shall Manufacturer sell any
Licensed Products to any Third Party without the prior written approval of
Company.

 

65



--------------------------------------------------------------------------------

21. NOTICES.

All notices which either party hereto is required or may desire to give shall be
given by addressing the same to the address hereinafter in this paragraph, or as
such other address as may be designated in writing by any party in a notice to
the other given in the manner prescribed in this paragraph. All such notices
shall be deemed to be sufficiently given five (5) days after the mailing by
registered or certified mail, or in the date of electronic facsimile for which
the sender obtains a confirmation of successful transmission. The addresses to
which any such notices, shall be given are the following:

 

TO COMPANY:    TO MANUFACTURER:

22. NO PARTNERSHIP.

This Agreement does not constitute and shall not be construed as a partnership
or joint venture between Company and Manufacturer. Neither party shall have any
right to obligate or bind the other party in any manner whatsoever, and nothing
herein contained shall give, or is intended to give, any rights of any kind to
any third persons.

23. NON-ASSIGNABILITY.

This Agreement shall bind and inure to the benefit of Company and its successors
and assigns. This Agreement is personal to Manufacturer, and Manufacturer shall
not transfer or sublicense its rights hereunder and neither this Agreement nor
any of the rights of Manufacturer hereunder shall be sold, transferred or
assigned by Manufacturer and no rights hereunder shall devolve by operation of
law or otherwise upon any receiver, liquidator, trustee or other party.

24. SEVERABILITY.

If any provision or any portion of this Agreement shall be construed to be
illegal, invalid, or unenforceable, such shall be deemed stricken and deleted
from this Agreement to the same extent and effect as if never incorporated
herein, but all other provisions of this Agreement and remaining portion of any
provision which is illegal, invalid or unenforceable in part shall continue in
full force and effect.

25. HEADINGS.

The headings of the Paragraphs of this Agreement are for convenience only and
shall in no way limit or affect the term or conditions of this Agreement.

26. COUNTERPARTS.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

66



--------------------------------------------------------------------------------

27. CONSTRUCTION.

This Agreement shall be construed in accordance with the laws of the State of
New York of the United States of America with the same force and effect as if
fully executed and to be performed therein.

28. JURISDICTION.

The parties hereby consent to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of any of the courts of
the State of New York in any dispute arising under this Agreement and agree
further that service of process or notice in any such action, suit or proceeding
shall be effective if in writing and delivered in person or sent as provided in
Paragraph 21 hereof.

29. WAIVER, MODIFICATION, ETC.

No waiver, modification or cancellation of any term or condition of this
Agreement shall be effective unless executed in writing by the party charged
therewith. No written waiver shall excuse the performance of any acts other than
those specifically referred to herein. The fact that Company has not previously
insisted upon Manufacturer expressly complying with any provision of this
Agreement shall not be deemed to be a waiver of Company’s future right to
require compliance in respect thereof and Manufacturer specifically acknowledges
and agrees that the prior forbearance in respect of any act, term or condition
shall not prevent Company from subsequently requiring full and complete
compliance thereafter.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first written above.

 

 

   

 

  [LICENSEE NAME]    

            [MANUFACTURER NAME]

By:  

 

    By:  

 

 

Name:  

 

    Name:  

 

 

Title:  

 

    Title:  

 

 

 

67



--------------------------------------------------------------------------------

Addendum 1 to

Exhibit O

Tommy Bahama Group, Inc.

CODE OF CONDUCT

These Standards apply to all of the Tommy Bahama Group, Inc. (“TBG”) Business
Partners. TBG strongly encourages Business Partners to exceed these Standards
and promote best practices and compliance by Business Partners with the
Standards.

While TBG recognizes that there are different legal and cultural environments in
which Business Partners operate throughout the world, these Standards set forth
the basic minimum requirements Business Partners must meet in order to do
business with TBG. The Standards also provide the foundation for TBG ongoing
evaluation of compliance by Business Partners with the Standards.

Business Partners are defined as vendors, manufacturers, contractors,
subcontractors and other suppliers, sources and agents who provide TBG with
goods or services ordered pursuant to any purchase order, contract or agreement
issued directly by TBG or ordered on TBG behalf.

LAWS & REGULATIONS

All TBG Business Partners must operate in full compliance with all applicable
local and national laws, rules and regulations pertaining to all aspects of
factory operations in the jurisdiction of which they conduct business.

EMPLOYMENT PRACTICES

TBG will only do business with Business Partners whose workers are treated
fairly and who in all cases are present voluntarily, not put at risk of physical
harm, fairly compensated, and allowed the right of free association and not
exploited in any way. Business Partners shall ensure procedures are in place by
which workers, alleging violations of these Standards, may do so without fear of
negative repercussions.

In addition, TBG Business Partners must adhere to the following:

Wage and Benefits:    TBG Business Partners must pay workers wages and legally
mandated benefits that comply with any applicable law. In addition to their
compensation for regular hours of work, workers shall be compensated for
overtime hours at such premium rates as are legally required, or in those
countries where such laws do not exist, at least equal to their regular hourly
wage rate.

Working Hours:        TBG expects its Business Partners to operate based on
prevailing local work hours. Except in extraordinary circumstances, Business
Partners shall limit the number of hours that workers may work on a regularly
scheduled basis to the legal limit on regular and overtime hours established by
local laws and regulations in the jurisdiction in which they

 

68



--------------------------------------------------------------------------------

manufacture. subject to the requirements of local law, a regularly scheduled
workweek of no more than sixty (60) hours and one day off in every seven (7) day
period is encouraged. Partners will comply with applicable laws that entitle
workers to vacation time, leave periods and holidays. Business Partners must
regularly provide reasonable rest periods and one day off within a seven-day
period. Any time worked over the norm for the area should be compensated as
prescribed by the local labor laws.

Child Labor:    Use of child labor is strictly prohibited. Business Partners
must observe all legal requirements for the work of authorized minors,
particularly those relating to hours of work, wages, minimum education and
working conditions. TBG supports the development of legitimate, workplace
apprenticeship programs and Business Partners will be expected to comply with
all laws and regulations applicable to such apprenticeship programs. “Child” is
defined as a person who is younger than 15 (or 14 where the law of that country
permits) or younger than the age for completing compulsory education in the
country where such age is higher than 15. TBG will not utilize Business Partners
who use or permit the use of child labor in any of their facilities.

Prison Labor / Forced Labor: Business Partners will not use or permit the use of
bonded labor, indentured labor, prison labor or forced Labor in the manufacture
or finishing of products ordered by TBG. Nor will TBG knowingly purchase
materials from a Business Partner utilizing bonded labor, indentured labor,
prison labor or forced Labor. “Forced labor” is defined as any work or service
which is extracted from any person under the threat of penalty for its
non-performance and for which the worker does not offer himself voluntarily.

Discrimination:        While TBG recognizes and respects cultural differences,
employment (hiring, wages, benefits, advancement, termination, and retirement)
shall be based on the worker’s ability and not on personal characteristics. TBG
believes that workers should be employed on the basis of their ability to do the
job, rather than on the basis of gender, age, disability, racial
characteristics, cultural or religious beliefs or similar factors. TBG will not
utilize Business Partners who discriminate against workers on the basis of
gender, age, disability, racial characteristics, cultural or religious beliefs
or similar factors.

Free Association:  Workers must be free to join organizations of their own
choice. Business Partners shall recognize and respect the rights of workers to
freedom of association and collective bargaining. Workers shall not be subject
to intimidation or harassment in the peaceful exercise of their legal right to
join or to refrain from joining an organization.

Disciplinary Practices:            All Business Partners must treat all workers
with respect and dignity. TBG will not utilize Business Partners who use, or
permit the use of corporal punishment, physical, sexual, psychological or verbal
harassment or other forms of mental or physical coercion, abuse or intimidation.
Business Partners shall not use, or permit the use of fines as a disciplinary
practice.

 

69



--------------------------------------------------------------------------------

Women’s Rights: All Business Partners will ensure that workers who are women
receive equal treatment in all aspects of employment. Pregnancy tests will not
be a condition of employment or continuation thereof and pregnancy testing, to
the extent it is provided, will be voluntary and at the option of the worker.
Workers will not be exposed to hazards that may endanger their reproductive
health and Business Partners will not force workers to use contraception.

Health & Safety:  TBG will only utilize Business Partners who provide workers
with a clean, safe and healthful work environment designated to prevent
accidents and injuries arising out of or occurring while in the course of work
or as a result of the operation of a Business Partner’s facility. All Business
Partners must comply with all applicable, legally mandated standards for
workplace health and safety. Where applicable, Business Partners who provide
residential facilities for their workers must provide safe and healthy
facilities that comply with legally mandated standards for health and safety.

ETHICAL STANDARDS

TBG will seek to identify and work with Business Partners who aspire as
individuals and in the conduct of their business to a set of ethical standards
which are compatible with TBG standards. Bribes, kickbacks or other similar
unlawful or improper payments are strictly prohibited to be given to any person
or entity to obtain or retain business.

ENVIRONMENTAL REQUIREMENTS

All Business Partners must comply with environmental rules, regulations and
standards applicable to their operations.

LEGAL REQUIREMENTS

TBG policy is to obey the laws of each country in which merchandise is
manufactured for TBG. Business Partners will comply with all applicable local
and national laws, rules, and regulations pertaining to all aspects of factory
operations. This includes compliance with these Standards and the terms and
conditions of purchase orders issued by TBG or on TBG’s behalf and also requires
attention to U.S. country of origin regulations which govern quota
classification and the marking of products.

MONITORING / COMPLIANCE

TBG takes affirmative measures to monitor compliance with TBG Standards and
TBG’s Purchase Order Terms and Conditions. Such measures may include
prescreening Business Partners, scheduled or random, announced and unannounced
on-site inspections of factories by TBG representatives, or certification by TBG
Business Partners that TBG Standards have been complied with.

TBG associates and representatives have been asked to be watchful for violations
of TBG Standards on visits to factories or manufacturing facilities and to
report questionable conduct to management for follow up and when appropriate,
for corrective action.

 

70



--------------------------------------------------------------------------------

RECORD KEEPING

All Business Partners must maintain in the factories producing merchandise for
TBG all documentation necessary to demonstrate compliance with TBG Standards.
Business Partners must furnish TBG representatives reasonable access to
production facilities, employment records and workers for confidential
interviews in connection with monitoring factory or inspection visits. Business
Partners must promptly respond to reasonable inquires by TBG representatives
concerning the operations of factories with respect to TBG Standards.

SUBCONTRACTING

Business Partners shall not utilize subcontractors for the production of TBG’s
merchandise, or components thereof, without TBG’s prior written approval and
only after the subcontractor has agreed to comply with TBG’s Standards. Business
Partners shall require each TBG’s approved subcontractor to abide by the
Standards. Business Partners shall be held accountable for a subcontractor’s
failure to abide by TBG’s Standards.

CORRECTIVE ACTION

If a Business Partner is in violation of TBG’s Standards, TBG will work with the
Business Partner to remediate the violation if at all possible. If this effort
is unsuccessful or not possible, TBG shall reevaluate its business relationship
with the Business Partner and shall take appropriate corrective action.
Corrective action may include cancellation of the affected order, prohibition of
subsequent use of a factory or termination of TBG business relationship with any
Business Partner found to be in violation of these Standards, or exercising any
other rights and remedies to which TBG may be entitled under Purchase Orders
issued by TBG or on behalf of TBG, at law or otherwise.

 

AGREED AND UNDERSTOOD: VENDOR:  

 

BY:  

 

NAME:  

 

TITLE:  

 

 

71



--------------------------------------------------------------------------------

Addendum 2 to

Exhibit O

Supplier Certification

In consideration of the Tommy Bahama Group, Inc. (“TBG”) placing orders for the
manufacture of TOMMY BAHAMA brand merchandise with us in the future, and in
compliance with TBG’s Manufacturing Agreement with us (the “Agreement”), we
hereby certify that:

I.      Any merchandise (including components thereof) we manufacture or cause
to be manufactured under the Agreement will be manufactured in compliance with:
(1) all applicable requirements of Sections 6, 7, and 12 of the Fair Labor
Standards Act, as amended, and all regulations and orders of the United States
Department of Labor under Section 14 thereof, and applicable state and local
laws pertaining to child labor, minimum wage and overtime compensation, and, if
the merchandise is manufactured outside the United States, it will be
manufactured in compliance with the wage, overtime compensation, benefits,
hours, hiring and employment, workplace conditions and safety, environmental,
collective bargaining, freedom of association laws of the country of manufacture
and without the use of child (persons under the age of 15 or younger than the
age for completing compulsory education, if that age is younger than 15),
prison, indentured, exploited bonded, forced or slave labor; (2) we currently
have in effect and will maintain a program of monitoring all of our suppliers
and subcontractors, subcontract sewing shops and other designated contract
facilities producing TOMMY BAHAMA brand merchandise for compliance with
(1) above; (3) we will obtain the signature of an authorized representative of
our suppliers, subcontractors, subcontract sewing shops and other designated
contract facilities producing TOMMY BAHAMA brand merchandise on a current
supplier agreement, as provided by TBG; (4) within two (2) weeks of the
execution of this Certificate, we will provide to TBG the names and addresses of
all of our suppliers, subcontractors, subcontract sewing shops and other
designated contract facilities producing TOMMY BAHAMA brand merchandise under
the Agreement and all such merchandise shall be manufactured solely in factories
(whether operated by our suppliers, subcontractors, subcontract sewing shops or
designated contract facilities) that have been inspected and approved in writing
by our authorized employee or agent; and (5) all shipping documents which
accompany all TOMMY BAHAMA brand merchandise will include the following language
(either pre-printed or “stamped”):

“We hereby certify that the merchandise (including components thereof) covered
by this shipment was manufactured in compliance with (1) all applicable
requirements of Sections 6, 7, and 12 of the Fair Labor Standards Act, as
amended and all regulations and orders of the United States Department of Labor
under Section 14 thereof, and applicable state and local laws pertaining to
child labor, minimum wage and overtime compensation, and (2) if manufactured
outside the United States, was manufactured in compliance with all applicable
requirements of the wage, overtime compensation, benefits, hours, hiring and
employment, workplace conditions and safety, environmental, collective
bargaining, freedom

 

72



--------------------------------------------------------------------------------

of association laws of the country of manufacture and without the use of child
(persons under the age of 15 or younger than the age for completing compulsory
education, if that age is younger than 15), prison, indentured, bonded, forced
or slave labor. We further certify that we currently have in effect a program of
monitoring our Suppliers and Subcontractors and other designated contract
facilities which manufacture TOMMY BAHAMA brand merchandise to ensure their
compliance with the Fair Labor Standards Act and all state, local and foreign
laws pertaining to wages, overtime compensation, benefits, hours, hiring and
employment, workplace conditions and safety, environmental, collective
bargaining, freedom of association and that their products or the components
thereof are made without the use of child (persons under the age of 15 or
younger than the age for completing compulsory education, if that age is higher
than 15), prison, indentured, bonded, forced or slave labor. We also certify
that upon importation (if applicable) this shipment is in compliance with all
laws applicable to the designation of country of origin and is being shipped
under legally issued and valid export license or visa.”

II. Neither we, nor any of our subcontractors or suppliers, will in the
manufacture or treatment of any of the merchandise and Licensed Products
(including the components thereof) manufactured hereunder use any Azo dyes that
can be split into any of the following amines:

 

     CAS # 4-Aminobiphenlyl    92-67-1 Benzidine    92-87-5 4-Chloro-o-toluidine
   95-69-2 2-Naphthylamin    91-59-8 o-Aminoazotoluol    97-56-3
2-amino-4-nitrotoluol    99-55-8 p-Chloroaniline    106-47-8 2,4-Diaminoanisole
   615-05-4 4,4’-Diaminodiphenylmethane    101-77-9 3,3’-Dichlorbenzidin   
Aminoanabenzane    91-94-1 3,3’-Dimethoxybenzidine    119-90-4
3,3’Dimethylbenzadine    119-93-7 3,3’-Dimethyl-    838-88-0
4,4’diaminodiphenylmethane p-Kresidin    120-71-8
4,4’Methaylen-bis-(2-chloranilin)    101-14-4 4,4’Oxydianiline    101-80-4
4,4’Thiodianiline    139-65-1 o-Toluidine    95-53-4 2,4-Toluylenediamine   
95-80-7 2,4,5-Trimethylaniline    137-17-7 o-Anisidine    137-17-7 and;   

 

73



--------------------------------------------------------------------------------

III.    We, and our subcontractors or suppliers, will only use the following
chemicals in connection with the manufacture or treatment of any of the
merchandise and products (including the components thereof) manufactured
hereunder, in accordance with the following standards or any further standards
TBG designates from time to time:

 

  (i) Formaldehyde: Must be less than 300 p.p.m. when tested in the
Acetylacetone method in accordance with Japanese law 112.

 

  (ii) Pentachlorophenol (Pesticides): Must be less than 5 p.p.m.

 

  (iii) Nickel: In the event any metal parts of a garment or other merchandise
coming into contact with the skin, contain nickel in excess of 0.5 micrograms
per square centimeter/week, Company must be so notified and special warning
labels need to be attached to the garment.

 

Date:                                                                       
                                                                               
          [Company Name]           By:                                          
                                                                
        [Authorized Signature]          
Print Name:                                     
                                                

 

74